 CLINTON FOOD 4 LESS597Co-Jo, Inc. d/b/a Clinton Food 4 Less and UnitedFood and Commercial Workers Local No. 576,AFL-CIO and CLC and Linda Brooks. Cases17-CA-12951, 17-CA-12961, 17-CA-13001,and 17-CA-13113-1April 22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 11, 1987, Administrative LawJudge Elbert D. Gadsden issued the attached deci-sion. The General Counsel and the Respondentfiled exceptions and supporting briefs, and the Gen-eral Counsel filed a brief in opposition to the Re-spondent's exceptions.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,2 andconclusions to the extent consistent with this deci-sion and to adopt the recommended Order.3The Respondent has excepted, inter alia, to thejudge's finding (at sec. III,M, of his decision) thatthe Respondent violated the Act by asking employ-ee Linda Brooks "what [she] was wanting" withrespect to the negotiations between the Respondentand the Union. The General Counsel has not op-posed this exception in his answering brief.It is undisputed that this question was directed toan open and active union adherent; indeed, Brookswas a member of the Union's negotiating commit-tee. Accordingly, we shall dismiss this allegation ofthe complaint. Rossmore House, 269 NLRB 1176(1984).4The Respondent has also excepted to the judge's order granting theCharging Party's motion to quash subpoena duces tecum and have re-turned to it subpoened records For the reasons set forth in the judge'srecommended Order granting this motion, we affirm the judge's ruling.2 The General Counsel and the Respondent excepted to some of thejudge's credibility findings. The Board's established policy is not to over-rule an administrative law judge's credibility resolutions unless the clearpreponderance of all the relevant evidence convinces us that they are in-correct. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951) We have carefully examined the record and find nobasis for reversing the findings.3 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. • 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U.S.C. • 6621) shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).4 Member Cracraft finds it unnecessary to consider whether the Re-spondent violated Sec 8(a)(1) by mterrogatmg Brooks as any violationthat might be found would be cumulative.We agree with the judge that the Respondentdischarged employee Linda Brooks on August 23,1986,5 in violation of Section 8(a)(3) and (4) of theAct. We conclude that the reason the Respondentoffered for the dischargeŠdiscourtesy to custom-ersŠwas a pretext for getting rid of Brooks be-cause of her union activity and testimony in thisproceeding.Brooks had been employed by the Respondentfor about 11 years. She had served as head check-er, had been given banking responsibilities andaccess to the company computers, and had partici-pated in writing and enforcing company courtesypolicies. The Respondent had recognized her per-formance by selecting her to attend a club meetingand by giving her bonuses and a trip.Brooks was a leading union adherent and amember of the Union's negotiating committee. Sheregularly participated in, the Union's picketing andhandbilling, which began April 24 after the Re-spondent withdrew recognition from the Union.On April 21, the Respondent questioned Brooksabout her union interests and, on April 25, unlaw-fully changed her work assignments and those ofsome other employees.In April and May two customers, Mildred May-field and Pamela Corum, separately complained tomanagement that Brooks had been rude to them,and the Respondent disciplined Broolcs.6 At thehearing in this case in August, customer Mayfieldtestified that Brooks had been courteous to hersince the April complaint; customer Comm testi-fied that Brooks had again been rude to her on theday she testified, August 21.7On August 23, the Respondent called Brooks tothe office shortly before her shift was to end andgave her a written notice which stated she was ter-minated because she had been disciplined previous-ly for rudeness to customers and a customer hadtestified that she had been rude again.In rejecting discourtesy to customers as the Re-spondent's real reason for discharging Brooks, wehave considered the circumstances of the dischargeagainst the background of Brooks' longterm satis-factory employment and the Respondent's union5 All dates refer to 1986.6 We adopt the Judge's finding that the Respondent did not act unlaw-fully in imposing the discipline. However, we do not agree with our dis-senting colleague that Brooks exhibited a "pattern" of inappropriate be-havior for which she was disciplined.7 Commu testified that the mcident of rudeness occurred on the sameafternoon that she testified. As Corum would have had little opportunityto report the matter to the Respondent before testifying, we do not adoptthe judge's speculation that it is probable Comm would have reportedthe incident to management if it had occurred. We also disavow his con-clusion that Brooks would not have repeated discourteous behaviortoward a customer who had already reported her to management, for therecord shows that Brooks did not know who had complained about her.288 NLRB No. 80 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanimus and extensive unfair labor practices. TheRespondent's manager unexpectedly presentedBrooks with written notice of termination withoutquestioning her earlier or at the time about wheth-er she had in fact been rude to customer Corum,8and without obtaining her version of the matter.An employer's failure to adequately investigate anemployee's alleged misconduct has been found tobe an indication of discriminatory intent, and weconsider the Respondent's failure to investigateCorum's complaint as an important factor in deter-mining the reason it discharged Brooks. See W. WGrainger, Inc. v. NLRB, 582 F.2d 1118 (7th Cir.1978); Kidde, Inc., 284 NLRB 78 (1987); FirestoneTextile Co• 203 NLRB 89, 95 (1973). It is signifi-cant, too, that the Respondent accepted without in-quiry Corum's testimony that Brooks had beenrude while apparently ignoring Mayfield's testimo-ny that Brooks had not been discourteous sinceApril. Furthermore, as the judge points out, at thehearing the Respondent probed into remote eventsthat were satisfactorily resolved at the time toshow unsatisfactory conduct by Brooks. Thisaction of the Respondent also reflects on the genu-ineness of the reasons it offers for the discharge.See Goren Printing Co., 284 NLRB 30 (1987). Inthe circumstances, we believe that the Respond-ent's seizing on Corum's assertions about Brooks,without any attempt to verify what happened or toobtain Brooks' account of the incident, warrantsthe inference that the Respondent utilized Corum'sallegations as a pretext to discharge an avowedunion adherent.88 The judge discredited Corum's testimony that Brooks was rude toher in August.9 On March 9, 1988, the General Counsel filed a "Motion to WithdrawCross-Exception to the Administrative Law Judge's Decision, SeverCases, and Remand Case." In this motion, the General Counsel notedthat Charging Party Linda Brooks had signed a settlement agreementwith the Respondent embracing "all aspects" of her "employment" be-tween specified dates A copy of the settlement was attached. The Gen-eral Counsel requested that the Board accept withdrawal of the GeneralCounsel's cross-exception, and sever and remand Case 17-CA-13113-1(which pertains to Brooks) for further processing by the Regional Direc-tor in light of the settlement. Also on March 9, 1988, the Respondentfiled a Motion for Withdrawal of Exceptions. In this motion, the Re-spondent, citing the settlement agreement, moves the Board to allow thewithdrawal of its exceptions pertaining to Brooks and to dismiss the pro-ceeding relating to her.The parties' motions were received at a time when the case was near-ing the end of the decisional process. In these circumstances, the Boardbelieves that the settlement question is more appropriately considered atthe compliance stage of this proceeding and, therefore, denies the mo-tions to withdraw exceptions, sever, and remand. See Independent StaveCo., 287 NLRB 740 (1987).Contrary to our dissenting colleague, we do not consider that we areretreating from the principles of Independent Stave in taking this position.It is true that the Board will no longer automatically reject a settlementsimply because it does not fully remedy the violation alleged, but theBoard did not abandon all consideration of the reasonableness of anybackpay settlement offered. Because there is insufficient information toknow what employment claims besides Brooks' unfair labor practice alle-gations are included in the general release proffered as a settlement (andwhat the approximate value of any other such claims might be), weORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Co-Jo, Inc.d/b/a Clinton Food 4 Less, Clinton, Missouri, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.MEMBER JOHANSEN, dissenting in part.I agree with my colleagues except as to Brooks'discharge and settlement. The judge found that theRespondent was justified in first warning Brooks,and then suspending her, for being rude to custom-ers. One of those customers, Pamela Corum, testi-fied late in the afternoon of August 21 that at justabout 4 p.m. that same day, Brooks had again beenrude to her in a manner similar to Brooks' discour-teous behavior toward Corum on previous occa-sions. In response to the judge's questions, Corumdetailed Brooks' behavior, but the General Counseldid not seek to recall Brooks either that day or thenext to rebut Corum's testimony. The evening afterCorum testified (after the hearing closed), StoreManager Gish wrote a discharge memorandum re-garding Brooks, which cited the prior disciplineimposed on her and stated that the day before,Corum had testified under oath that Brooks had"continued to be rude to her [Corum], and specifi-cally identified an incident on August 21st." Thenext day, Gish called Brooks into his office, readher the memo, and discharged her. According toBrooks, she asked Gish if that was the reason and,after he said yes, she asked if she could have herpaycheck.The judge discredited Comm and creditedBrooks. He did so in large part because he did notbelieve Brooks would have repeated her rudenessto a customer who already complained about it andbecause Corum had not told the Respondent ofBrooks' latest rudeness.1 The majority properly re-jects the judge's faulty analysis of these points.2The majority, however, does not disavow thejudge's rather unusual (and fallacious) reasoningthat Brooks and not Comm was telling the truthbecause the Respondent's antiunion animus andcannot know "whether the settlement is reasonable in light of the natureof the violations alleged, the risks inherent in litigation, and the stage ofthe litigation." Independent Stave, supra, slip op. at 11. As indicated, theGeneral Counsel is free to consider the appropriateness of the settlementin the compliance stage in light of the principles set out in independentStave.I note, however, that the judge also had earlier specifically discredit-ed Brooks' denial that she had been rude to customers.2 I also reject the judge's reliance on his speculation that "A personwith meager intelligence would not have indulged in such repetition CLINTON FOOD 4 LESS599pervasive unfair labor practices were sufficient forhim to infer a discriminatory motive.The issue, however, is not whether the judge ul-timately believed all Corum's testimony. Rather,the question is whether the Respondent, in light ofBrooks' exhibiting a pattern of inappropriate be-havior, for which she had already been disci-plined,5 was entitled to rely on unrebutted sworntestimony by a facially disinterested witness in aBoard proceeding, to the effect that that behaviorwas continuing. The answer must be "yes."I emphasize that this is a narrow conclusion, onthe facts in this case. But I do not believe that theBoard can insist that an employer ignore unrebut-ted, sworn testimony that an employee has contin-ued a course of conduct that has already resultedin a lawful warning and suspension. I therefore dis-sent from my colleagues' contrary conclusion.On March 9, 1988, the Respondent and the Gen-eral Counsel filed motions to withdraw their re-spective exceptions on the allegations concerningBrooks. Thus, the General Counsel's motion statesthat a private settlement agreement executed byBrooks (the Charging Party in Case 17-CA-13113-1) "embraces all aspects" of her employment, in-cluding the discipline and her discharge at issue inthe case. The General Counsel noted that Brookshad been reinstated by the Respondent on March18, 1987, as a checker, with the same hours andrate of pay she enjoyed at the time of her dis-charge, and that she worked continuously for theR.esponclent from that date until the Respondentsold the store to new owners on January 18, 1988.The General Counsel therefore moved that theBoard permit withdrawal of exceptions, severBrooks' case, and remand it to the Regional Direc-tor to dismiss the charge (or permit its withdrawal)based on this settlement agreement. The majorityat footnote 9, supra, refuse to grant the GeneralCounsel's motion. I cannot agree with their denial.Thus, unlike my colleagues, and notwithstandingthe fact that I would dismiss the allegations con-cerning Brooks' discharge on the merits, I wouldgrant the unopposed motions for withdrawal anddismissal, based on the parties settlement. I see noviable reason for declining to do so, and my col-3 In addition to the judge's findings, the conclusion that Brooks' be-havior became a pattern is also supported by testimony of KarenRoskop•formerly a checker, and an original member of the Union's bar-geinmg committee. Roskop's testimony, though not alluded to by thejudge, was not controverted. Roskop testified that Brooks' attitudechanged within the first week after the picketing started, and that she(R.oskop) observed an immediate change in the way Brooks performedher duties: "She was checking people out, but . . . she would never benice to them. She would throw the groceries down . . . . She would letpeople wait in the check stand if she was around." Roskop also testifiedthat "[P]eople came in and complained" to her about Brooks; "They saidshe was being rude to them, smashing the bread." The General Counseldid not recall Brooks to rebut this testimony. -leagues in my view have advanced none. Indeed, Ibelieve a denial of the motions here is incompatiblewith the principles enunciated in the Board'srecent, and unanimous, decision in IndependentStave Co.4 The settlement itself5 states unequivo-cally that it "fully satisfies and solves any and allclaims for potential liability" concerning Brooks'employment with the Respondent, and that it "fur-ther satisfies any and all claims for backpay and in-terest due and owing as a result of her discharge,"and "completely resolves any dispute between[Brooks and the Respondent] regarding her em-ployment relationship." This language, togetherwith the motions, leaves no doubt that the partiesnot only consider the settlement appropriate, butalso desire dismissal of Brooks' case on thatground. I see no useful purpose to be served in de-nying their requests. Assuming that Brooks' andthe General Counsel's position would eventually beupheld•not only by the judge and the Board•butalso by a court of appeals, the only substantivequestion remaining would be the appropriateamount of backpay, if any, due to Brooks. But reli-ance on that factor was rejected by the Board inIndependent Stave's overruling of Clear HavenNursing Home.6In any event, speculation regarding any amountof backpay that might be due here would not be anappropriate consideration in deciding whether togrant these unopposed motions. Here the ChargingParty/Individual discritninatee and the Respondenthave clearly agreed to be bound, the GeneralCounsel has obviously deemed the settlement rea-sonable in light of all the circumstances, there is nosuggestion of fraud, coercion, or duress, nor anyindication that the Respondent has breached anyprevious agreements, or engaged in a history ofviolations of the Act.In these circumstances, it seems to me that themajority's action seriously undermines the viabilityof Independent Stave. Accordingly, I dissent.4 287 NLRB 740 (1987)5 Copies of the settlement (which provides for a substantial cashamount) signed by Brooks, and marked "Received" by the Respondent'sowner, with the date, were attached to both the Respondent's and theGeneral Counsel's motion.6 236 NLRB 853 (1978).Stephen E. Wamser, Esq., for the General Counsel.William C. Nulton, Esq. (Shughart, Thomson & Kilroy), ofKansas City, Missouri, for the Respondent.Jerome F. X. Waterman, Esq., of Kansas City, Missouri,for the Charging Party. 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge. Onunfair labor practice charges filed on 23 April and 5 May1986, by United Food and Commercial Workers LocalNo. 576, AFL-CIO and CLC (the Union or the Charg-ing Party), against Co-Jo, Inc. d/b/a Clinton Food 4Less (the Respondent), an order consolidating cases, con-solidated complaint and notice of hearing was issued bythe Regional Director for Region 17, on behalf of theGeneral Counsel on 6 June 1986.In substance the consolidated complaint alleged thatRespondent in various ways interfered with, restrained,and coerced its employees in the exercise of their rightsguaranteed by Section 7, including canceling negotiatingsessions scheduled for 11 April 1986 and withdrawingrecognition of the Union as the exclusive collective-bar-gaining representative of employees on 8 April 1986, inviolation of Section 8(a)(1) of the Act; that the Respond-ent discriminated against its employees by altering theirwork duties and threatening them with disciplinary"write-ups" because they joined, supported, or assistedthe Union and engaged in protected concerted activitieson behalf of themselves, and to discourage them from en-gaging in such activity, in violation of Section 8(a)(3) ofthe Act; and that Respondent failed and refused to bar-gain in good faith with the Union, by failing and refusingto furnish necessary information requested by the Union,failing to timely submit a contract proposal to the Union,refusing to meet with the Union at reasonable times andplaces for the purpose of collective bargaining, and bybargaining with a fixed mind or position not to reach anagreement with the Union, in violation of Section 8(aX1)and (5) of the Act.The Respondent filed an answer to the consolidatedcomplaint on 17 June 1986 denying that it has engaged inany unfair labor practices as set forth in the consolidatedcomplaint.A hearing in the above matter was held before me inClinton, Missouri, on 18-22 August 1986. Briefs havebeen received from counsel for the General Counsel,counsel for the Charging Party, and counsel for the Re-spondent, respectively, which have been carefully con-sidered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material, Respondent, a corporation withan office and place of business located at 1405 East OhioStreet, Clinton, Missouri, has been engaged in the oper-ation of a retail grocery store (the store or facility).In the course and conduct of its grocery business oper-ations during the 12-month period ending 30 April 1986,Respondent purchased and received at its Clinton, Mis-souri store products, goods, and materials valued inexcess of $50,000 directly from points located outside theState of Missouri.Also, in the course and conduct of its business oper-ations during the same period, Respondent derived grossrevenues in excess of $500,000.The complaint alleges, the answer admits, and I find,that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find,that United Food and Commercial Workers Local No.576, AFL-CIO and CLC (the Union) is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background InformationJoe Balentine is the owner of Respondent's grocerystore and Bill Gish is store manager. The Respondentdoes not deny but acknowledges that at all times materi-al, the following named persons who have occupied thepositions set forth opposite their names, on or about 23April 1986, are agents of Respondent within the meaningof Section 2(13) of the Act: Joe Balentine•owner andBill Gish•store manager.The Respondent admits that the following employeesof Respondent constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All full-time and regular part-time employees em-ployed by Respondent at Respondent's facility inthe handling or selling of merchandise or perform-ing other services instrumental thereto exceptbakery department employees, meat department em-ployees, office clericals, guards and supervisors asdefined in the Act.Although Respondent denied in its answer that theUnion is and has been the exclusive collective-bargainingrepresentative of the employees in the above-describedunit, the settlement agreement (G.C. Exh 3) clearly es-tablishes that on 9 September 1985, Respondent agreedthat, on the Union's withdrawal of the representativeCase 17-RC-9749, and the unfair labor practice chargesin Case 17-CA-12680, Respondent would recognize theUnion as the exclusive collective-bargaining representa-tive of the employees in the following unit:All full-time and regular part-time employees em-ployed by Respondent at Respondent's facility inthe handling or selling of merchandise or perform-ing other services instrumental thereto exceptbakery department emplOyees, meat department em-ployees, office clericals, supervisors and guards asdefmed in the Act.Respondent admits that at all times material, Joe Ba-lentine, owner, and Bill Gish, store manager, are supervi-sors within the meaning of Section 2(11) of the Act, andagents of Respondent within the meaning of Section2(13) of the Act. CLINTON FOOD 4 LESS601Subsequent to some preliminary correspondence, Re-spondent and the union representatives met in negotia-tion sessions on 14 October and 4 December 1985, andon 18 February, 25 March, and 3 April 1986. During atelephone conversation about 7 April 1986, Respondent'snegotiator, Richard Noble, informed the Union's repre-sentative, Michael Constanza, that based on a disaffectionpetition of employees dated 2 April 1986, Respondentwas withdrawing recognition of the Union. In a letterdated 11 April 1986 from Noble to Constanza, Respond-ent confirmed its withdrawal of recognition.'B. Respondent Failed to Timely Submit ContractProposalsThe complaint alleges and the General Counsel arguesthat Respondent failed to timely submit contract propos-als to the Union. A composite of the essentially undis-puted evidence is as follows:In a letter to Respondent dated 18 September 1985(G.C. Exh. 4), the Union requested Respondent to fur-nish it with dates and times to begin contract negotia-tions. The Union also stated that it was necessary that ithave a complete list of all employees' first and lastnames, dates of their hire, present hourly rate of pay, in-formation on any benefits given employees, such as vaca-tion, insurance, retirement, and paid holidays, before ne-gotiations commenced. In a written communicationdated September 1985, Respondent furnished some of theinformation requested by the Union. Among items of re-quested information not furnished by the Respondentwere information on Randy Stewart and Todd Jones,and dates and times for negotiation sessions.In a letter dated 8 October 1985, the Union informedRespondent about the specific information Respondentdid not furnish and, additionally, requested informationon the Company's dental insurance plan, Sunday over-time, and bonuses. It also informed Respondent theUnion would submit grievances at the negotiation sessionscheduled for 14 October 1985. The Union did not re-ceive a written response to its 8 October letter to Re-.spondent.The parties first met in bargaining sessions on 14 Octo-ber 1985, at which time the Union presented Respondenta contract proposal. Respondent did not submit a con-tract proposal at that time but its negotiator, RichardNoble, advised the Union that it would have a contractproposal at the next negotiation session secheduled for 4December 1985. When the parties met on 4 December,Noble informed the Union he was unable to present acontract proposal because his law offices had movedduring the Thanksgiving weekend, office records werestill packed in boxes, and the office not completely orga-nized. Consequently, he said he could not find Respond-ent's unfinished contract proposal. He suggested cancel-ing the meeting but Union Representative Constanza re-jected the idea, and the parties remained in Noble's newoffices and talked about employee grievances. Respond-ent made no response to the Union's 14 October contractproposal during this meeting, but expressed the followinggeneral concepts about what Respondent wanted its con-The facts set forth above are not m conflict in the record.tract proposal to contain: A profit-sharing plan, withoutRespondent specifying the minimum contribution level,and a health insurance plan without specific details. Nowage increase was proposed for any employees, andNoble did not agree with the Union's proposed insurancecoverage.The Union (Constanza) was demanding resolution ofthe economic factors. Noble promised to get the Re-spondent's proposed contract to the Union soon andConstanza called Noble about the contract proposal onseveral occasions subsequent to the 4 December 1985meeting. Noble told him he had not had the time to getwith Balentine, but that he would. Finally, Noble agreedto have Respondent's proposal on 3 January 1986, andConstanza went to his office to get it but there was noproposal. Noble then told Constanza he would have it 10January 1986. He asked Constanza for the 20/10 healthinsurance plan and Constanza said he would get it tohim Noble, however did not receive the health insur-ance plan until 25 March 1986.After revising Respondent's contract proposal, Noblepresented the proposal to the Union (Constanza) on 10January 1986. Respondent's proposal did not contain anyspecific wage increase for any of its employees but,rather, promised periodic review and evaluation of em-ployees' performance. Constanza spent considerable timetalking about the union campaign for the election of offi-cers, and a runoff campaign between himself and oneCindy Nance. Noble acknowledged there was no agree-ment on the extent of coverage of the Union's health in-surance plan. Although he proposed a profit-sharingplan, it was without any specifics on minimum contribu-tion levels. The proposal did not contain any specifics oncare coverage, profit sharing, or wage increases. Underthese circumstances the Union said it had nothing of sub-stance to take back to the employees. Constanza contin-ued to request that the parties resolve the economic fac-tors first.The Union (Constanza) and the Respondent (Nobleand Store Manager Bill Gish) met for negotiations on 18February 1986. They discussed Respondent's proposalbut no information was furnished on the health and wel-fare plan or on hours worked by Randy Stewart andTodd Jones. The parties tried to agree on a wage in-crease, but Gish said he was planning to draw up aprofit-sharing plan, but it was not ready at this time. Theparties did not agree on any economic proposals. Gishinformed Constanza that he would like to promote KeithDalton to a comanager, and Constanza said, Dalton isnothing but a "piss ant stocker" and he will always be a"piss ant stocker." Constanza denied he made such astatement, but I was persuaded by his demeanor and thefrustrations he demonstrated he was experiencing fromhis lack of success in trying to negotiate a contract withRespondent, that he did make the statement. The partiesdiscussed reducing the insurance age from 21 to 19 topick up the young employees. Respondent insisted thatJones and Stewart were not in the unit.At the 25 March negotiating session, Constanzabrought a copy of the Union's 20-10 CD health and wel-fare plan (G.C. Exh. 11) and presented it to Noble. Al- 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthough they discussed health and welfare insurance, thedispute on Randy Stewart and Todd Jones continued,and they had a problem about Randy Carroll, who hadalways worked 40 hours but whose work hours were re-duced below 40. Constanza asked Gish why, and Gishsaid the work in produce had declined from $5000 to$4000. Carroll disputed this estimation, and telephonicclarification with Balentine established that the store'sproduce had not declined and was still at $5000. Con-stanza reminded Noble that he had still not furnished theUnion with a copy of the Company's proposal on profitsharing, as he had previously promised. Noble promisedto have both the insurance and profit-sharing plans at thenext bargaining session. Respondent made no proposalbut insisted on the next meeting being held in KansasCity as opposed to Clinton, Missouri, as the Union hadrequested. They agreed to meet 3 April 1986 in Noble'soffice in Kansas City.When the parties met at the 3 April 1986 bargainingsession, the Respondent (Noble) for the first time offereda proposal for a contract for 1 year, a wage proposal of25 cents per hour across-the-board for all employees,except Armstrong, a 10-cent-per-hour increase for LindaBrooks, and no increase for Jones and Stewart becauseRespondent did not consider them a part of the unit.Constanza vocalized his anger. Respondent said itwanted a profit-sharing plan and it desired some kind ofhealth and welfare insurance. However, when Constanzaasked for the specifics or copy of the plan, Noble said hedid not have them.The parties agreed to meet again on 11 April, butabout 8 April, Noble called Constanza and informed himthat Balentine had received a petition from the employ-ees withdrawing their support of the Union.In a letter to the Union dated 8 April 1986, Noble con-firmed the employees petition of disaffection, and ad-vised the Union that Respondent was withdrawing rec-ognition of the Union as the exclusive collective-bargain-ing representative of its employees.Noble testified that a few days before 8 April, Balen-tine had called him and asked him "what would happenif a petition were gotten up and the employees requestedthey no longer wanted to be represented by the Union."Noble said he told Balentine that would stop negotia-tions, and because Balentine actually had the petition, heinformed Constanza that there would be no further nego-tiations 11 April, as scheduled.ConclusionA deliberative review of the above evidence of Re-spondent's bargaining posture reveals, without equivoca-tion, that Respondent was slow in presenting contractproposals. When the parties met for the first bargainingsession 14 October 1985, the Union presented a contractproposal containing economic factors. Respondent didnot present a contract proposal and it did not agree tothe Union's proposal.During the bargaining interim, 14 October 1985 and 2April 1986, Respondent talked in generalities, and not inspecifics, about the economics of wage increases, insur-ance coverage, and health and welfare benefits. Respond-ent either made no response to, or rejected the Union'seconomic proposals. Although the Respondent presentedUnion Representative Constanza a contract proposal on10 January 1986, it is particularly noted that Respond-ent's proposal was devoid of any specific economic fac-tors. Constanza expressed anger because he said he hadnothing to take back to the employees.A proposal without economic specificity is, for allpractical purposes, a proposal without meaningful bar-gaining substance, or it can constitute no proposal at all.When the parties met in bargaining session on 18 Febru-ary and 25 March 1986, Respondent still did not presenta more meaningful proposal by supplying specifics to itsgeneral economic declarations.When the parties met in bargaining session on 3 April1986, it was the first time since 14 October 1985 that theRespondent ever presented a contract proposal with eco-nomic specifics on wage increases. However, Respond-ent's wage proposal was so low, as compared with theUnion's wage proposal, that it may reasonably be in-ferred that Respondent knew it would be rejected by theUnion, as indeed it was. Moreover, Respondent's belated3 April economic proposal was made so close to its 7April announcement that its employees had in fact sub-mitted a disaffection petition, that it may also be reason-ably inferred that Respondent's proposal was not pre-sented in good faith because Respondent knew about thepetition. When all the above discussed evidence and in-ferences are considered, along with the additional evi-dence of Respondent's bad-faith bargaining conduct,infra, I conclude and fmd that Respondent did fail andrefuse to bargain in good faith by refusing to timelysubmit a contract proposal, in violation of Section 8(a)(1)and (5) of the Act. Henry M Hald High School Assn.,213 NLRB 463, 474-475 (1974).C. Respondent's Refusal to Meet and Bargain atReasonable Times and PlacesThe consolidated complaint also alleges that Respond-ent refused to meet and bargain at reasonable times andplaces with the Union, in violation of the Act.The evidence clearly shows that the Union (Con-stanza) always took the initiative to obtain a bargainingschedule and that it generally accommodated the bar-gaining date most convenient for the Respondent's nego-tiator, Noble. The undisputed evidence of record showsthat during the period 14 October 1985 and 2 April 1986,Respondent acknowledged that it refused to meet for ne-gotiations in Clinton, Missouri, or at a location half thedistance between Clinton and Kansas City, Missouri, be-cause Respondent would not pay its attorney-negotiatorfor the time spent away from his office in Kansas City.Clinton, Missouri, is approximately 78 miles, or a 1-hour-and-45-minute to 2-hour drive by automobile toKansas City. Consequently, the Union's bargaining com-mittee traveled by automobile to Kansas City for all thebargaining sessions held on 14 October and 4 December1985, and 18 February, 25 March, and 3 April 1986. Thelanguage of Section- 8(a)(5) of the Act, as well as theBoard and court's interpretations of it, conceive the obli-gation to bargain as a two-way street, where each partyis to meet the other, part of the way, in establishing a CLINTON FOOD 4 LESS603time and place to bargain. In the instant case, the evi-dence is clear that Respondent did not assume any initia-tive in establishing a reasonable time and place to meetand bargain with the Union. Respondent placed the onusand inconvenience of travel and expenses for travel,completely on the members of the union negotiatingcommittee, at the financial convenience and physicalcomfort of itself (negotiator Noble). Respondent also leftthe concern and the initiative for scheduling negotiationsessions to the Union, and generally did not initiate aschedule for bargaining on its own.In Gulf Concrete Co., 165 NLRB 627, 630-632 (1967),the employer insisted on meeting in Corpus Christi in-stead of Victoria, Texas, where the bargaining unit waslocated. The Board held that such insistence and refusalon the part of the employer to meet anywhere other thanCorpus Christi violated Section 8(a)(1) and (5) of theAct.Under the circumstances in the instant case I concludeand find that the Respondent, very much like the em-ployer in Gulf Concrete, refused to bargain in good faithwith the Union, in violation of Section 8(a)(5) and (1) ofthe Act. Gulf Concrete Co., supra; Semperit Pacific, Inc.,237 NLRB 478, 488 (1978); Tower Books, 273 NLRB 671,672 (1984).I further conclude and find on the foregoing evidencethat by the failure of Respondent to take any initiative toschedule bargaining sessions, and its insistence that allthe sessions be held in Kansas City, Respondent did failand refuse to meet and bargain with the Union at reason-able times and places; and that such conduct constitutes arefusal to bargain in good faith, in violation of Section8(a)(1) and (5) of the Act. Milgo Industrial, Inc., 229NLRB 25, 31 (1977).D. Respondent Bargained with a Fixed Mind orPositionThe complaint alleged that Respondent bargained witha fixed mind or position, and therefore not in good faith,in violation of Section 8(a)(5) and (1) of the Act.In support of the above allegations, counsel for theGeneral Counsel presented testimony by Stephen B.Millin, Esq., former practicing associate of Respondent'sattorney-negotiator, Richard Noble, Esq. Pursuant tosubpoena, Millin testified that in 1983 Noble requestedhim to represent Constanza in a legal dispute, and there-after asked him, as a "personal favor would you putaside whatever else you are doing, so that you can sitdown and talk to Constanza, because he is getting emo-tionally wrought over your putting him off." Noble toldhim either "Joe Balentine or another management personwill not give Mike Constanza a contract and Constanzaknows that." The conversation continued as follows:And I said, "What do you mean?" And he said,"I've talked to Mike about this. He is not going toget a contract in Clinton and what you ought to tellhim to do is back off, somebody else to handle it."Mr. Millin said he told Mr. Constanza what Mr.Noble said.On another occasion in late November 1985, Millinsaid that while he was having a telephone conversationwith Noble, Constanza entered his office and he permit-ted Constanza and Noble to talk to each other on thetelephone. He overheard Constanza trying to arrange ameeting with Noble and Noble was apparently trying toput off where and when they could meet.Millin further testified that on 27 June 1986 he hadlunch with Noble, during which time Noble told himConstanza had called up an employee of Responden4-andrepresented himself as Noble. Noble told him he had toldConstanza he hoped Constanza would win in Clinton;and that his client (Balentine) "was the meanest prickhe'd ever known." However, Noble denied ever havingmade such statements to Millin, or that he had any con-versation with Millin about Respondent. Noble alsodenied he told Constanza that Balentine did not want theUnion or a contract and would not sign a contract be-cause of his religious convictions.2After Respondent withdrew recognition of the Unionabout 7 and 8 April 1986, the essentially undisputed evi-dence shows that Respondent (Balentine) told cashierLinda Brooks there would be no negotiations and therewould be no Union in the store because the Union nolonger enjoyed majority status. Balentine acknowledgedthat on 12 April 1986 he asked Brooks what did shehope to gain by supporting the Union. He further ac-knowledged that on 21 April 1986, he told Jana Harrisonhe did not think he needed the intervention of a thirdparty to help him run his business; that he could run it2 In the above regard, I credit essentially all Willi's testimony and dis-credit Noble's denials, not only because I was persuaded by the demean-or of each witness that MiIhn was telling the truth and Noble was nottruthful in denying the embarrassing revelation by Noble, but also be-cause I was further persuaded that MiBin's testimony was truthful in thatit is supported by the following circumstantial evidence.I Previously established evidence and findings of Respondent'sfailure to timely submit a contract proposal and its failure to makeany meaningful movement in its bargaining posture between 14 Oc-tober and 2 April, under topic B, and Respondent's refusal to meetand bargain at reasonable times and places under topic C, all clearlytend to support MiIlm's testimony of the statements attributed toNoble2.Man and Noble are not only licensed practicing attorneys butwere also formerly law partners or associates in the same law firm,and still appear to maintain some collegial relations Man probablywould never have voluntarily testified about the statements attrib-uted to Noble if he had not previously related them to Constanzaand was not now testifying pursuant to subpoena by the GeneralCounsel Under such circumstances, I find it difficult to conceiveMaim appeanng and giving such adverse testimony against his legalcolleague's legal and professional interest, in the absence of any es-tablished adverse motive for doing so3.The prior well established findings of Noble's failure to takesome of the initiative to schedule bargaining sessions, his refusal tomeet for such sessions in Clinton, as well as the lapse of time in es-tablishing such sessions all tend to support the credibility of Winestestimony that Noble did tell Man Respondent did not want theUnion or a contract; that Noble wished Constanza would win thedispute with Respondent, and probably out of frustration in defend-ing Respondent's desire not to have the Union or a contract, Nobleprobably did make the disparaging remark about the client. More-over, I find It difficult to conceive MIIlin responding to a subpoenaonly to relate such a fabrication against his professional colleague ifIt were not m fact true.4 Additional evidence and findings of Respondent's antiunion con-duct, infra, further supports the credibility of MIBin's testimony. 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmuch better without such assistance. However, Balentinedenied he told Brooks on 26 April that he did not carehow long she stayed on the picket line, "You'll never geta contract," or that he told Harrison and Brooks "If thecourts or Board made him negotiate, he would neversign a contract."3ConclusionsI therefore conclude and find that the foregoing cred-ited evidence amply establishes that Respondent bar-gained with the Union with a fixed mind and positionand, therefore, failed and refused to bargain in good faithwith the Union, in violation of Section 8(a)(1) and (5) ofthe Act.E. Respondent Refused to Provide RequestedInformationThe consolidated complaint alleged that Respondenthas refused to provide certain information requested bythe Union. The documentary evidence establishes that ina letter dated 18 September 1985 (G.C. Exh 4), theUnion requested Respondent to provide it with certaininformation regarding the employees because such infor-mation was necessary for the Union to prepare for con-tract negotiations. In a September 1985 letter, the Re-spondent provided the Union with some of the requestedinformation, but failed to include information on twospecific employees and economic and employment dataon other employees. In another letter dated 8 October1985, the Union requested the current addresses and tele-phone numbers of all bargaining unit employees and acopy of Respondent's insurance plan. Respondent failedto provide the Union with either.The record shows that when Constanza asked Noblefor the addresses and telephone numbers of the unit em-ployees at the 14 October negotiation session, that Noblesaid the bargaining committee "could look them up," andthat Respondent had provided the Union with the Excel-sior list. However, there had been no union election orExcelsior list of employees. In fact Noble testified thataddresses of unit employees were not an issue in negotia-tions. Respondent's manager, William Gish, acknowl-edged that Constanza asked for the hire dates of Stewartand Jones during the 25 March negotiating sessions, andhe told Constanza he did not know the dates. Noble ac-knowledged Respondent did not provide the Union withthose dates at neither the 25 October 1985 or the 3 April1986 negotiation sessions.Constanza testified without dispute that during the 14October negotiating session, he requested the amount ofbonuses the Respondent had paid to unit employees. Re-spondent did not deny that Balentine told Constanza it3 I credit Brooks' and Harrison's account that Balentine said, "You'llnever get a contract," and "If the courts and the Board made him negoti-ate, he would never sign a contract." I credit their versions not only be-cause I was persuaded by their demeanor that they were telling the truth,but also because I perceived Balenhne as a decent and fine Americanbusmess man, but one who is adamantly opposed to this Union, and hewas determined to do all he could to defeat it. In doing so, I was per-suaded by his demeanor and the record, which is replete with evidencesupporting the Respondent's antiunion disposition, as well as the credibil-ity resolution here made, that he violated the Act in the process.was none of his business. The Union never received thelatter requested information.The law has been long established that an employerhas the general obligation to provide information that isneeded by the bargaining representative for the properperformance of its duties. NLRB v. Truitt Mfg. Co., 351U.S. 149 (1956). It is undisputable that a primary func-tion of a bargaining representative (the Union) of em-ployees is to negotiate a contract on their behalf.Further amplifying the obligation of an employer toprovide information to a bargaining representative, theSupreme Court has held that an employer has a dutyunder the Act to supply, on request, such informationthat is probably relevant, in fact, relevant, necessary, anduseful to a union's effective and intelligent evaluation indetermining whether to process employee grievances.NLRB v. Acme Industrial Co., 385 U.S. 432, 438 (1967).Accordingly, I find the Union's request for economicdata on employees, the current addresses and telephonenumbers of all bargaining unit employees, a copy of Re-spondent's insurance plan, its profit-sharing plan, the hiredate of two employees, and the amount of bonuses Re-spondent had paid to unit employees all appear probablyrelevant, in fact relevant, necessary, and useful to theUnion in preparing to negotiate a contract and processemployee grievances with Respondent. Truit Mfg., supra;Acme Industrial, supra; Southwestern Bell Telephone Co.,247 NLRB 171, 173 (1980); Imperial Tile Co., 227 NLRB1751, 1754 (1977); Henry M Hold High School Assn., 213NLRB at 474-475.Consequently, Respondent's refusal to furnish the re-quested information constitutes a refusal to bargain ingood faith, in violation of Section 8(a)(1) and (5) of theAct.F. Supervisory Status of Keith DaltonCounsel for the General Counsel contends that KeithDalton was a supervisor for Respondent during January-April 1986, but Respondent maintains Dalton was not asupervisor at that time.In support of the General Counsel's contention, formeremployee Kati L. Steinert, Jana Harrison, and LindaBrooks, Respondent's employees for 11 years, testifiedpursuant to subpoena that in September 1985, KeithDalton was stocker but later became more like their su-pervisor; that Dalton commenced performing more andmore checker work, assigning them (checkers) to duties(cleaning the office and under the registers), giving thembreaks, making change for them, threatening to writethem up for violating store policy, telling them whenthey could leave early or to stay late, putting informa-tion into the computer to which only management hadaccess, carrying store keys, and opening and closing thestore when other managers were not there. Linda Brookstestified that Store Manager Gish told her that KeithDalton and Kurt Loman, an acknowledged supervisorwere, her supervisors, and for her to treat them as such.Keith Dalton testified he has been employed by Re-spondent for 4 years, that his job title has never changed,and that his job duties have not changed since 2 April1986. He denied that he performs numerous supervisory CLINTON FOOD 4 LESS605duties and acknowledged that he closes the store 3 daysa week, when management is not on duty from 5 until 9p.m. He locks the doors and puts up the registers.Store Manager Gish acknowledged Dalton served asacting manager every third Sunday and works with him-self and Assistant Manager Kurt Loman on an everythird Sunday rotation basis. Employee Lisa Blackaby tes-tified she perceives Dalton as the manager when sheworks on Sundays. Dalton is salaried and reports onlyhis overtime on timecards. All other employees reporttheir work on timecards. Dalton said all breaks are nor-mally taken at 7 p.m. and employees do not ask him totake a break, or to leave early. On a few occasions whenhe told employees to stay late, Dalton said he was com-plying with orders from management. He denied he toldanyone to distribute company handbills, but acknowl-edged he called Gish and asked him what should he doabout Kari Steinert talking to customers about theUnion. Gish told him to tell Steinert she should not talkabout the Union on store time, and he so informed Stein-ert.ConclusionAlthough Dalton, as well as Respondent, deniesDalton is a supervisor, or that he performs supervisoryfunctions, the credited evidence established that Daltonis solely in charge of the store 3 evenings a week and onevery third Sunday. I think it's absurd to believe thatRespondent would allow its store to open for business 3evenings a week and every third Sunday without a man-ager. In fact when I consider that employees perceivedDalton as a supervisor; that he is salaried as other admit-ted managers, and earns more than any other store em-ployees; that he has store keys and he puts informationinto management's computers; that he assigns cleaningduties to cashier employees and inquires of managementwhat he should do about employees talking about theUnion to customers; I am persuaded that all of such evi-dence strongly infers that Dalton is a supervisor. More-over, when all of these indicia of supervisory status areconsidered with the essentially undisputed evidence ofmanagement's acceptance and coordinating relationshipwith Dalton in preparing the disaffection petition and so-liciting the signatures of employees on behalf of manage-ment, infra, I am persuaded by the record evidence as awhole, and Respondent's conduct in dealing with theUnion, that Dalton was a supervisor in 1986, within themeaning of Section 2(11) of the Act. Dale Service Corp.,269 NLRB 924, 925 fn. 8 (1984).G. Disaffection PetitionDuring the trial the consolidated complaint wasamended on motion of the General Counsel to allegethat a disaffection petition was sponsored by the Re-spondent. Respondent's defense for terminating the nego-tiations and withdrawing recognition of the Union on 3April 1986 was based on its receipt of a disaffection peti-tion signed by six of its employees R. Exh. 7).In his testimony, Store Manager Gish testified that onMonday, 31 March 1986, a conversation occurred amonghimself, Assistant Store Manager Leman, and head clerkDalton. During the conversation, Loman said, "ThatUnion does not represent a majority of employees anymore, isn't there anything we can do to end this and getback to work." Dalton agreed and Gish said, "Maybe apetition might do some good," and he would consultwith Balentine's attorney on the matter. Keith Dalton es-sentially corroborated Gish's testimony that Lomanasked whether anything could be done about the Unionand Gish suggested a petition. Either Balentine, as Nobletestified, or Gish, called Noble that day and talked withhim about a petition. Later that afternoon, Gish toldDalton that Balentine seemed to think it was okay to goahead with the petition.Although Gish told Dalton that management couldnot be involved, he suggested the language of the peti-tion to Dalton, and told him to date it. When Dalton ar-rived home that evening, he said he prepared the petition(R. Exh. 7) and dated it 2 April 1986. On the next day,he said he signed it and approached employees who ulti-mately signed it; that he told them we all know a majori-ty are against the Union; that he thought a petitionwould get rid of the Union, and asked them would theylike to sign it. The petition read: "We do not want theUnion to represent us."The following employees signed the petition: KeithDalton, Karen Roskop, Lisa Blackaby, Todd S. Jones,Billy J. Armstrong, and Randy Stewart.Thereafter, Dalton called Gish and told him he hadthe signed petition and Gish said, "Okay, that's fine." Al-though Dalton said he prepared and talked to the em-ployees about the petition himself, Karen Roskop undis-putedly testified that both Dalton and Loman asked herif she wanted to sign the petition, and she said, "Yes,'"and she did in fact sign it. Employee Randy Stewart tes-tified that Dalton called him to the office on 2 April andasked him to sign the petition.ConclusionThe Board has long held that an employer violatesSection 8(a)(I) of the Act if it solicits, supports, or assistsin the initiation, signing, or submission of a decertifica-tion or disaffection petition. Eastern States Optical Co.,275 NLRB 371 (1985); Placke Toyota, 215 NLRB 395(1974).In the instant case, Store Manager Gish and AssistantStore Manager Loman are admitted supervisors underthe Act. In this decision, Keith Dalton has been previ-ously found to have been a supervisor in April 1986.Under these circumstances, the evidence is uncontrovert-ed that Managers Loman and Gish initiated the idea of adisaffection petition when Loman stated that a majorityof the employees were against the Union, and asked wasthere anything management could do about it. Supervi-sor Dalton agreed and Manager Gish suggested a peti-tion.Not only did Gish suggest the petition, but he suggest-ed its language and reminded Supervisor Dalton to dateit. By suggesting the language and reminding Dalton todate the petition, Manager Gish was certainly assistingand supporting Dalton in the preparation of the petition.As a supervisor, Dalton carried out the ministerial task 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof physically preparing the document (R. Exh. 7), and hecirculated and solicited signatures of employees, withsome assistance from Manager Loman. Thereafter, Su-pervisor Dalton submitted the petition to management bycalling and informing Store Manager Gish that he had it,and by placing it in management's office for them.Assuming, arguendo, that Dalton was not in fact a su-pervisor within the meaning of the Act, I neverthelessfind he was certainly acting as an agent in fact on behalfof management, for the exclusive purpose of preparing,circulating, and soliciting employee signatures, and sub-mitting the petition to management. In other words,Dalton was a loyal servant and agent of managementwho was in on the planning, preparation, circulation, andsubmission of the petition. Indiana Cabinet Co., 275NLRB 1209, 1210 (1985); Seaward International, Inc., 270NLRB 1034, 1042 at sec. III,B,1 (1984), and CampoSlacks, Inc., 250 NLRB 420, 423-424 (1980).H. Respondent Withdrew Recognition from the UnionIt is uncontroverted that the settlement agreement(G.C. Exh 3) establishes that on 9 September 1985, Re-spondent agreed to recognize the Union on the Union'swithdrawal of a representation case and the charges inan unfair labor practice case. The Respondent subse-quently met in a negotiation session with the Union firston 14 October 1985 and in other negotiation sessions onlater dates.The Respondent defends most of the 8(a)(5) and (1)charges in this proceeding on the grounds that the Unionlost majority status and Respondent had the legal rightto withdraw recognition and terminate negotiations withit.As counsel for the General Counsel argues, the law iswell established that if an employer voluntarily grantslawful recognition to a union, such employer becomes le-gally obligated to bargain in good faith with the unionfor a reasonable time during which period, the unionenjoys an irrebuttable presumption of continued majoritystatus. Talon, Inc., 269 NLRB 327, 327-32,8 (1984); SanClemente Publishing Corp., 167 NLRB 6, 8 (1967); KellerPlastics Eastern, Inc., 157 NLRB 583, 586-587 (1966).The above principles of law apply even when recogni-tion and bargaining result from private out-of-board set-tlement agreements. Ted Mansour's Market, 199 NLRB218, 221 (1972); VPI Limousine, 276 NLRB 871, 874-875(1985). If, however, the employer after recognizing theunion fails to bargain in good faith, the running of thereasonable time period for bargaining is tolled. Cf.NLRB v. Key West Coca Cola Bottling Co., 382 F.2d 921,923-924 (1967), where the irrebuttable presumption of acertified union's majority status was extended by reasonof a lack of good-faith bargaining by the employerduring the certification year. NLRB v. Burnett Construc-tion Co., 350 F.2d 57, 60 (10th Cir. 1965).In the instant case, Respondent did not bargain ingood faith, but in fact bargained in bad faith by its con-duct as previously found and as follows:1. Adamant refusal to bargain at any place otherthan its attorney-negotiator's office 78 miles fromthe employees homes and worksite.2.Extended delays in making substantive con-tract proposals in a good-faith effort to reach anagreement.3.Adamant refusal to provide the Union with re-quested information necessary for the Union to in-telligently and fairly negotiate a contract on behalfof employees it represented.I therefore conclude and find on the foregoing evi-dence and cited legal authority, that Respondent clearlydid not bargain with the Union in good faith. Conse-quently, Respondent is now precluded from assertingthat a reasonable time for bargaining has elapsed to justi-fy its withdrawal of recognition from the Union. Thelaw under such circumstances is also clear, that a defensethat a union no longer enjoys majority status, so as tojustify terminating bargaining, may be raised only in acontext in which the employer is free of unfair laborpractices. Western Truck Services, 252 NLRB 688, 691,sec. IH,C (1980), and Chet Monez Ford, 241 NLRB 349,350-351 (1979). Additionally, the theory for rejecting thelack of majority status defense under such circumstancesis, that the employer's misconduct may well have in-duced the union's loss of majority. Eastern WashingtonDistributing Co., 216 NLRB 1149, 1152-1153 (1975);Franks Bros. v. NLRB, 321 U.S. 702 705-706 (1944).In the instant proceeding the Respondent's previouslydiscussed unlawful conduct, including the participatoryconduct of its managers in initiating, preparing, support-ing, assisting, and submitting a disaffection petition ofemployees, certainly was a real potential and probabilitythat induced the loss of majority support for the Union.Fremont Newspapers, Inc., 179 NLRB 390, 391 (1969).Evidence that a loss of union majority might have beeninduced by the Respondent is the testimony of employeeRandy Stewart, who expressed his despondency with theUnion having failed to accomplish more within a year.Similarly, the testimony of Bill Armstrong and KeithDalton, to the effect that they wanted to get it (theunion matter) resolved, epitomizes the frustration and therelief they wanted from the stagnation in the bargainingrelations, occasioned largely by the Respondent's unlaw-ful conduct.Additionally, because the disaffection petition wasconceived in an atmosphere poisoned by Respondent'sunfair labor practices, the petition may not serve as afoundation for withdrawal of recognition by the Re-spondent. To allow Respondent such a defense, would ineffect, permit Respondent a license to benefit from itsown wrongful conduct. NLRB v. Little Rock Down-towner, 414 F.2d 1084, 1091 fn. 4 (8th Cir. 1969); NLRBv. Alterman Transport Lines, 587 F.2d 212, 228, Sec. V(5th Cir. 1979); Terrell Machine Co., 173 NLRB 1480,1482 (1969).The instant case is distinguishable from Tri-State Cul-vert Mfg., 280 NLRB 743 (1986), where the Board re-cently held that an employer's withdrawal of recognitionfrom the union did not violate the Act. There, the em-ployer had also agreed to recognize the union pursuantto a non-Board settlement agreement. The employer,however could withdraw recognition from the union 3-1/2 months later because the Union did not represent a CLINTON FOOD 4 LESS607majority of employees at the time the agreement was ex-ecuted. here, unlike there, the evidence does not estab-lish that the Union did not represent a majority of em-ployees at the time the settlement agreement was execut-ed.I. Respondent Removed Pickets from Store's SidewalkOn 3 April the Union's position was that the followingemployees were in the bargaining unit: Bill Armstrong,Randy Carroll, Keith Dalton, Terry Dozier, LindaBrooks, Karen Roskop, Kari Steinert, Todd Jones, LisaBlackaby, and Randy Stewart.As previously established by the utncontroverted evi-dence of record, after Respondent made its first nonspe-cific contract proposal on 3 April 1986, the partiesagreed to meet again on 11 April. However, on 9 April,Noble called Constanza and informed him that Balentinehad called and advised that Respondent had received apetition from the employees withdrawing recognitionfrom the Union, Local 576.On the evening of 24 April, the Union commenced in-formational picketing in front of Respondent's store withsigns that read in part, "Please Do Not Shop At Balen-tine's Food 4 Less, 1405 Fast Ohio, Clinton, Missouri"(R. Exh. 14), and leaflets that contained the same mes-sage. (G.C. Exh. 15.) Picketing resumed at 8 a.m. on 25April by Kari Steinert and Jana Harrison. Constanza andUnion Representative Joel Morales were present. Citypolice officers visited management at the store severaltimes that morning. After noon, Balentine accompaniedby a city police officer approached and requested picketsto leave the store's sidewalk or be arrested. Morales re-fused to leave because he said they had a right to bethere. The picket line nevertheless moved about 200 feetonto the parking lot that evening, and continued picket-ing behind a yellow line painted on the surface of the lotby management and the police.The pickets also wore a "Smile sticker" (G.C. Exh.16) on their clothing that read "We'll have a union soon.Local 576." Another sticker read, "UFCU 576, I amproud to be Union" (G.C. Exh. 17).Respondent responded with its own handbill (G.C.Exh. 18) posted on the store's window and distributed tocustomers by a clown outside the store. The handbillread: "The Majority of Our Employees Do Not WantTo Be Represented By U.F.C.W. Local No. 576, We Re-quest Your Understanding."On 13 June the Union changed the picket signs andhandbills after the Board issued a complaint, stating thata complaint had been issued against Respondent forunfair labor practices. Constanza and employees metwith Balentine to try to resolve their dispute but Balen-tine told them the Union did not represent a majority ofthe employees. On that day, under threat of arrest, Re-spondent removed a picket from the front of the store.Respondent also had Constanza arrested when he picket-ed on the sidewalk in front of the store. EmployeesLinda Brooks, Terry Dozier, and former employeeRandy Stewart witnessed the arrest.That evening Constanza returned to the store and sawTerry Dozier picketing 200 feet away from the store be-cause an attorney and Balentine had ordered him toleave or be arrested. With a camera Balentine took a pic-ture of Dozier picketing in front of the store.ConclusionIn an effort to justify its removal of pickets from thestore's sidewalk, Respondent claimed a property interestin the sidewalk and parking lot in front of its store,which is located in a shopping center. Respondent alsocontends the Union waived its statutory right to picketon the sidewalk.In evaluating Respondent's claimed property interest,an examination of its written lease (G.C. Exh. 22, p. 1,par. 2) Food Town Stores, Inc., reveals that on 29 April1981, 17,500 square feet of a shopping center buildingwas leased to Respondent, "Together with the right tothe use of, in comnion with other tenants of the shoppingcenter, the parking areas, entrances, and exists, drives,service drives, sidewalks and other common facilities andappurtenances in the shopping center."In a further effort to claim a specific property interestin the sidewalk and a designated section of the parkinglot, Respondent presented the testimony of Carl Fish-man, owner of the shopping center and lessor of the Re-spondent. Fishman testified that in April 1986 Balentinecalled him, expressed concern about pickets on the park-ing lot, and requested the exclusive use of a part of theparking lot not to be used by other merchants. Fishmansaid he granted Respondent's request and that the ar-rangement has not been withdrawn or confirmed in writ-ing. Nor was the oral, telephonic agreement to modifytheir written lease ever reduced to writing.Counsel for the General Counsel argues that the Re-spondent has failed to establish a bonafide property inter-est in the sidewalk and parking lot, and by failing to doso, it is precluded from relying on the balancing test, ofaccommodating Section 7 rights to picket, against privateproperty rights, as enunciated in Hudgens v. NLRJ3, 424U.S. 507, 521-522 (1976), and Giant Food Markets, 241NLRB 727, 728 (1979).In construing and applying Hudgens in Giant FoodMarkets, supra, the Board held that "where . . . the in-tended audience [of the pickets] is not readily identifiableuntil the audience attempts to enter the store, such othermeans of communication cannot be considered reasona-ble in relation to their possible effectiveness. . . .[R]equiring that any picketing or handbilling be conduct-ed off the private property, at entrances to the parkinglot 250 feet or more from the store entrance . . . wouldtoo greatly dilute the Union's message for it to be mean-ingful."In the instant case, the picketing by Respondent's em-ployees was not addressed to a readily identifiable audi-ence until that audience (prospective grocery customers)attempted to enter Respondent's store. Other means ofthe Union communicating its Section 7 rights activitycannot be considered reasonable in terms of effectivenessunder the circumstances.Thus, Respondent's demand that the employees leavethe sidewalk and retreat to a location 200 feet away onthe parking lot, where prospective patrons of Respond-ent would not be attracted by the pickets' message, 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould render the message virtually meaningless. Thisconclusion is especially true because prospective patronsof other merchants in the shopping center enter, park,and exit the same common parking lot. Giant Food Mar-kets, supra.Additionally, requiring the pickets to picket on theparking lot 200 feet away from the Respondent's store,would subject them to the risk of being enmeshed withthe customers of other merchants within the shoppingcenter with which the Union has no dispute. Seattle-FirstNational Bank v. NLRB, 651 F.2d 1272, 1276 (9th Cir.1980).Respondent's claimed property interest in the sidewalkand designated portion of the parking lot was establishedonly a day after the picketing commenced. It was ar-ranged only after Respondent became annoyed by thepicketing, and even then, only by oral telephonic com-munication for no additional consideration, in an effortto circumvent the law and defeat the exercise of the stat-utory rights of the employees to picket. Respondent'sthreatening demand that the employees remove them-selves from the sidewalk is therefore a sham designed tocircumvent the letter and spirit of the Act, in violation ofSection 8(a)(1) of the Act. The sham-claimed propertyinterest by Respondent makes it clear that Respondent's,legal argument and the cases cited in support of it, aredistinguishable from and not applicable to the facts asfound in the instant case. Giant Food Markets, supra.Respondent also violated Section 8(a)(1) of the Act bycausing the arrest of Union Representative Michael Con-stanza. Giant Food Markets, supra. Because the arrestwas executed in the presence of Respondent's employees,it automatically interfered with, restrained, and coercedthe employees in the exercise of their Section 7 rights, inviolation of Section 8(a)(1) of the Act. Tuscola Truckers'Home, 233 NLRB 679, 685 (sec. II,D,2) (1977).Respondent claims the Union waived its right topicket on the sidewalk adjacent to the front of the store,by Clinton City Attorney Gary Culvar's letter descrip-tion that an agreement was entered into between theUnion and Respondent's attorney, Richard Noble, on 25April 1986. According to Culvar's letter, he agreed towithhold serving warrants for arrest for trespass on thepickets because the Union and Respondent's attorney(Noble), had agreed the pickets would remain behind theyellow line that he, Culvar , painted on the surface of theparking lot 200 feet away from the sidewalk, on the con-dition that the warrants would not be served.Culvar's letter is not signed by Noble or Union Attor-ney Waterman. Nor does the letter appear to embrace anentire agreement between the parties. That is, that the ar-rangement was temporarily entered into pending theUnion's establishing its legal right to picket on the side-walks, by filing a charge and having a complaint issuedby the Board. When a complaint was in fact issued 6June 1986, the Union resumed picketing on the sidewalk.Under the above circumstances, I find, as counsel forthe General Counsel argues, the incomplete descriptionof the arrangement between the Union and the Respond-ent could hardly serve as an agreement on a waiver bythe Union of a statutory right to picket on the sidewalks.Not only is the arrangement inadequately described toconstitute an agreement, but I do not find the writtenlanguage or its oral supplementation sufficient to consti-tute a clear and unmistakable intent on the part of theUnion to relinquish its statutory right to engage in lawfulpicketing on the sidewalk. Gem City Ready Mix Co., 270NLRB 1260, 1261 (1984). In fact, since the warrants forarrest would have been illegally served, it would appearthat any consideration for which the Union temporarilyagreed to forego picketing on the sidewalk, is void andunenforceable as a waiver of the Union's right to sopicket.J. Altering Employees' Work DutiesThe evidence of record is uncontroverted that on theevening of 24 April 1986, Linda Brooks, Jana Harrison,and Kari Steinert picketed and handbilled on the side-walk in front of Respondent's store. They were observedby Store Manager Bill Gish. The next morning (25April) Kari Steinert and Jana Harrison picketed andhandbilled on the sidewalk in front of Respondent'sstore. They were again observed by Store Manager BillGish.When Linda Brooks, an employee of Respondent for11 years reported for work on the morning of 25 April,Store Owner Balentine relieved her of the keys to theoffice and told her he would have to keep them for theduration of the "goings on outside." Brooks also was nolonger allowed to get change out of the office for theregisters. Nor was she permitted to continue to preparefood assistance vouchers, make price changes, handlebad checks, have acess to management's computer,charge customer duties, or pick up bank bags. Brookswas assigned to work on Sundays, which she had previ-ously worked only in emergency situations.Respondent's explanation for changing Brooks' dutieswas to prevent her from having access to its salesvolume amounts, since she was participating in the pick-eting. Balentine testified, however, that the daily salesrecords were kept in the inner office to which Brooksdid not have access. Brooks would have access to someof the records if she were preparing sales records in theouter office, but those records would be put into the filecabinet in the inner office. Based on this evidence it ap-pears that Brooks generally did not have access to actualsales volume amounts, but she did see some sales volumeamounts, or she was close enough to make an assessmentof sales amounts on some occasions.Similarly, on 25 April, Supervisors Dalton, Gish, andBalentine directed picket Kari Steinert to put awaystock, which duty she does not generally perform. Ittook her 5 hours to put stock away. Steinert was sched-uled to be called second or first for checker duty, but in-stead, Karen Roskop, Lisa Blackaby, and Melody Balen-tine were checkers. After the stock was put away, Stein-ert was told to clean the back room. She did the clean-ing although her normal duties did not include cleaningthe back room. Keith Dalton and Terry Dozier normallyperform that task. She had helped clean the back roomon only one other occasion, when a bag of flour hadburst and she assisted Supervisor Kurt Loman in clean-ing it up. When Steinert attempted to carry a magazine CLINTON FOOD 4 LESS609outside to a customer who had left it, and when she at-tempted to push a cart outside the store as she wouldnormally do, Manager Gish stopped her and did it him-self.On the next working day, 27 April, Store ManagerGish told Steinert to get her coat and do the inventoryof ice cream in the freezer. This was the first and onlytime she had been assigned to work in the freezer. Thatduty was normally performed by a stocker or a manager.Steinert said it took her 45 minutes to do the inventorybecause she would come outside when she got too cold.Store Manager Gish testified that physical inventory isdue every 3 or 4 months. It was due on 26 April, andbecause Stewart had performed 90 percent of the inven-tory and had to proceed to his other duties, he assignedSteinert to complete the inventory because she was onlypulling boxes. He said she completed the job in 15 to 25minutes, after asking him if she could wheel out the cartsbecause it was cold in the freezer. He said, "Yes." Assist-ant Manager Loman is in charge of the freezer andbakery personnel is in charge of the ice cream, andKaren Raskop would sometimes assist them.When Jana Harrison reported to work at 4 p.m. on 25April, she was informed by Karen Roskop that Harrisonwas not to check, but she nevertheless went ahead andchecked. At 4:30 p.m., Gish ordered her to stock withSteinert for 2 hours. Normally, Harrison does not stockand had never stocked for 2 hours. Although she wasstocking, Balentine, Karen Roskop, and Lisa Blackabywere checking for 2 to 2-1/2 hours.Store Manager Gish, further testified that a large truckof stock arrived on 25 April and Loman was on vaca-tion. Being shorthanded, he said he assigned Jana Harri-son, Kari Steinert, and Karen Roskop to assist LindaBrooks, Keith Dalton, Dozier, and Blackaby stocking be-cause he had more checkers on hand than he needed.ConclusionOwner Balentine's explanation for relieving LindaBrooks of the keys to the office appears reasonable formanagement under the circumstances. However, when Iconsider Respondent having taken the keys from Brooksand prohibiting her from making price changes, handlingbad checks, charging customer duties, and assigning hermore Sunday work, and that all of such changes in workassignments were given to Brooks the next morning afterRespondent observed Brooks and other employees pick-eting in front of its store, I have misgivings that Re-spondent's explanation for relieving Brooks of her usualresponsibilities was the real and truthful reason forchanging her work assignments. I therefore discreditOwner Balentine's explanation for the changed assign-ments.When I further consider the above evidence alongwith the evidence that Respondent assigned checkerKari Steinert to put away stock, clean the back room,and for the first time, to take inventory in the freezer, Iam not persuaded by the Respondent's explanation forthe assignments. Additionally, when I consider Respond-ent's assigmnent of checker Jana Harrison to stock whilecheckers Roskop, Blackaby, and Mrs. Balentine checked;and that all of these different assignments were made to-the same three employees (Brooks, Steinert, and Harri-son), whom Respondent had observed picketing Re-spondent an evening or two earlier. I am fully persuadedby these factors and the demeanor of the witnesses (in-cluding Balentine), that Respondent instituted thesechanges in their work assignments because of their pick-eting and support for the Union.The law is well established that an employer who as-signs employees to more onerous working conditions andduties in retaliation for the employees engaging in unionactivities violates Section 8(a)(1) and (3) of the Act.Frenchy's K & T & Earl's News Stand, 247 NLRB 1212,1213 at par. 2 (1980). Because the evidence is clear thatRespondent in the instant case assigned employeesBrooks, Steinert, and Harrison to different if not onerousworking conditions because they engaged in picketingand other activities on behalf of the Union, it is alsoclear that Respondent has violated Section 8(a)(1) and(3) of the Act. Frenchy's K & T, supra.K. Respondent Disciplines EmployeesAt approximately 5 p.m. on 27 April, checker KariSteinert was called to the office where Store ManagerGish showed her a copy of one of Respondent's printedhandbills (G.C. Exh 18), which read in pertinent part asfollows: "The Majority Of Our Employees Do NotWant To Be Represented By" the Union. The word"Not" in the handbill was blotted out, and Gish askedSteinert if she did it. She denied she altered the handbillor had knowingly passed out any handbills so altered,but that she was merely removing them from behind theregister and distributing them to customers, as Respond-ent (Balentine, Loman, and Dalton) had instructed her.Gish told Steinert she was written up and that she hadher union friends to blame for doing this to her. He alsotold her if she wanted to press it, the customer to whomshe gave it would appear in court.ConclusionsThe General Counsel alleges and argues that Respond-ent disciplined checker Kari Steinert by issuing her awriteup on 28 April because she gave a customer one ofRespondent's handbills that had been altered. The evi-dence does not establish that Steinert altered the handbill(R. Exh. 12) by blotting out the word "Not," and Re-spondent does not affirmatively argue that she did. Re-spondent does maintain, however, that Steinert distribut-ed a handbill to customer Millin knowing it was altered.Although Steinert denies she knew the handbill was al-tered, I am not persuaded by her denial. Although shemay not have altered the handbill, I am persuaded by thefact that Steinert had to reach behind the register for thehandbill, which she folded, placed the purchased receiptwith it, and handed it to customer Millin. Because Stein-ert was a participating supporter of the picketing it isreasonable to infer from her devout support of that activ-ity that she at least knew the handbill was altered. Herknowledge of the alteration may be reasonably inferredfrom the fact that she folded the handbill before she gaveit to the customer. The evidence does not show that Re-spondent instructed checkers to fold its handbills, and it 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis highly probable that Respondent did not instruct thecheckers to do so, since its objective was to make thecontents of the handbill readily readable by its custom-ers. Steinert, in all probability knew that if the handbillswere not behind the register and folded when distributedto customers, a member of management may have seenthem in altered form.Whether Steinert knew the handbill was altered ap-pears immaterial regarding why Respondent disciplinedher by issuing her a writeup. In this regard, Steinert tes-tified, and I credit her testimony, that Manager Gish's is-suance of the writeup was accompanied by his statementthat she "had her union friends to blame for doing this toher." The latter statement can only convey the unionanimus and hostility that Gish had for Steinert's picket-ing the store, of which fact he and all of managementwere fully aware. Although Manager Gish may havedenied making the statement to Steinert, I was persuadedby his demeanor, as well as the evidence of Respondent'sunion animus and unfair labor practices, with which thisrecord is replete, that Gish's denial would not be truth-ful. I was persuaded by the demeanor of Steinert, whohas a good education, and impressed me as being mental-ly bright, reliable, and also truthful.Based on this credited evidence, I conclude and findthat although Steinert was distributing an altered hand-bill to Respondent's customer, for which Respondent onthis first occasion might very well have warned her notto do, Respondent supplied clear and obvious reasons fordisciplining SteWert when it told her she had her unionfriends to blame for doing this to her. Because the recordis replete with hostile and unlawful efforts of Respondentto defeat the efforts of the Union, I conclude and findthat Respondent's writeup of Steinert was discriminatori-ly motivated, in violation of Section 8(a)(1) and (3) ofthe Act. 7-Up Bottling Co., 261 NLRB 894, 902-903(1982).Manager Gish testified that on 25 April he had ob-served Linda Brooks jerking money from the hands ofcustomers and slinging their groceries at them to thebagging stop. He told her to settle down and treat thecustomers right. Karen Roskop, who was opposed to theUnion, testified she observed Brooks being rude to thecustomers.Respondent's checkers were allowed to cash smallchecks for customers if the checker knew the customer.On the same day (25 April) Mildred Mayfield, a regularcustomer, testified she asked Brooks to cash a smallcheck and Brooks said, "No, I'd get fired . . . You justdon't know what goes on here . . . I'm with them [thepickets] out there." Mayfield also wrote a letter of hercomplaint to the Respondent (G.C. Exh 10) and she alsotestified that on other occasions other checkers hadcashed her checks. When Mayfield reported the incidentto Respondent, Manager Gish issued a disciplinary repri-mand to Brooks on 28 April, suspending her for 2 weeks.He cautioned her to quit talking to customers about theUnion. He also told her he only warned once and if hehad to speak to her again about her conduct, he wouldtake action.Linda Brooks has been a devout supporter of theUnion and she has been on the picket line every dayexcept one day since the line was established. PamelaCorum, a regular customer of Respondent, testified thatBrooks had waited on her on previous occasions and hadalways been courteous to her. However, she stated thatafter the picket line was established, she was about toenter the store and Brooks said she should not be goingin there to shop. She replied, "Well Ma'm this is where Ibuy my groceries." Brooks said, "Well you'll be sorry,"and she said, "Maybe, but I do my shopping here." Thenext day Comm said she purchased groceries and whenchecking out by Brooks, the latter was throwing hergroceries down to the bagging stop and Brooks did notthank her for her patronage. Comm said she reportedthe incident in a note to the owner. Two or three dayslater, management told her they had taken care of thematter. For about five visits thereafter, Corum saidBrooks was okay, but on her next visit, she was rude.She sent a note to the Respondent dated 6 May 1986 (R.Exh. 11) complaining about Brooks' conduct.Having previously warned Brooks about discourtesyto its customers, Respondent suspended Brooks on 8May for 2 weeks. The General Counsel alleges andargues that Respondent disciplined Brooks for picketingand filing an amended charge with the Board, in viola-tion of Section 8(a)(1) and (4) of the Act.In view of the multiple unfair labor practices found tohave been committed by Respondent, it is highly proba-ble and reasonable to conclude that Linda Brooks wasfrustrated and angry. The evidence is sufficient to rea-sonably conclude that Brooks was especially frustratedand angry on 25 April, when Respondent relieved her ofseveral of her normal work duties. I am therefore per-suaded by these circumstances, as well as by Brooks' de-meanor as she testified, the testimony of Mayfield andCorum, that Brooks was discourteous to them. Brooksdid not testify in rebuttal against their testimony. Al-though Brooks denied she was discourteous to any cus-tomers, I do not credit her denial but rather credit thetestimony of management witnesses, as well as Mayfieldand Corum, by whose demeanor I was persuaded weretelling the truth. To find otherwise, I would have to dis-credit all of management's witnesses, including their non-employee-customer witnesses. Although I was not fullypersuaded by the demeanor of Corwn, I have difficultybelieving Mayfield and Comm would both take the timeto appear in court to testify against Brooks in a disputein which neither of them are involved.Accordingly, I do not fmd that Respondent disciplinedBrooks on this occasion because she was involved in thepicketing or because she filed an amended charge withthe Board. Rather, I find that Respondent disciplinedBrooks because she was discourteous to its customers,about which Brooks had been previously warned by Re-spondent. Consequently, I do not fmd that Respondentdiscriminatorily wrote up or suspended Brooks on 8 Maybecause she picketed and filed an amended charge withthe Board, in violation of Section 8(a)(1) and (4) of theAct, and the allegation that she did so is dismissed. CLINTON FOOD 4 LESS611L. Consolidated Complaint Alleges RespondentViolated Section 8(a)(1) in Several Respects1.Respondent's owner, Balentine, acknowledged in histestimony that on 21 April, he asked Linda Brooks whatdid she personally want•what did she hope to gain bysupporting the Union, and said he expressed his opinionon what was going on, telling her he felt the Union nolonger had majority support and negotiations with theUnion would end.Balentine testified that on 17 April he told LindaBrooks that on the previous day (16 April), his wifebacked out their car and noted the tires were slashed,and that he, in fury, said, "My wife and children couldhave been harmed•there will never be a union in mystore in my life time."2.Balentine further testified that on 21 April he askedJana Harrison why did she want the Union•what didshe personally hope to gain by supporting the Union.Harrison testified she told Balentine she wanted moremoney and Balentine said she deserved more money, andwhen the Union is gone she will receive more. Balen-tine's version of the conversation, however, is that hetold her "she would be getting more money except wecannot grant wage increases during negotiations.43.Jana Harrison testified that on 26 April Balentineasked her what did she think the picketing was going to dobecause he did not care how long she picketed, she wouldnot get a contractŠthere would never be a union in hisstore. Balentine denied he told Harrison there wouldnever be a union in his store, but said he did tell her ne-gotiations would end because the Union no longer hadmajority stalus.5ConclusionThe law is well settled that an employer violates Sec-tion 8(a)(1) of the Act by interrogating employees abouttheir union membership, activities, and sympathies with-out prior assurances against reprisals of, or their unionsupport. Sierra Hospital Foundation, 274 NLRB 427, 428(1985).Because Balentine acknowledges he did ask Brooksabout her union interest and activities and did not denyhe asked Harrison the same questions, the evidence is es-sentially uncontroverted that such interrogation of bothemployees, without assurances against reprisals, consti-tuted unlawful interrogation in violation of Section8(a)(1) of the Act.4 I credit Harrison's version of the conversation not only because Iwas persuaded by her demeanor that she was testifying truthfully, butalso, because Balentine's version of lus statement, as lawfully made,would have been one of the only lawful statements he made out of themany antiunion and unlawful conversations he held with his employees. Ibelieve he revised his statement in Ins testimony to give it lawfulness. Inother words, Balentine's version is inconsistent with the overwhelmingevidence in this record of his antiunion statements and efforts to under-mine the employees' picketing and the Union.5 Again, I do not credit Balentine's denial that he told Harrison shewould not get a contract and that there would never be a union in hisstore because I was persuaded by his demeanor that he was not testifyingtruthfully, but especially so by the overwhelming evidence in this recordof the antiunion and unlawful statements Balentine made to his employ-ees Moreover, I was persuaded by the demeanor of Harrison that shewas testifying truthfully.Although Balentine admits he told Brooks there willnever be a union in his store, he said he uttered suchstatement as a result of having been provoked by thevandalism practiced against his automobile (tires slashed).The evidence does not establish that Brooks had any-thing to do with the vandalism against Balentine's car.Although such an explanation by Balentine is per-ceived as reasonable, and is accepted, given the circum-stances, his denial that he made essentially the samestatement to Harrison is not persuasive. The record evi-dence of Respondent's animus toward the Union is per-suasive. It appears that Balentine's utterance to Harrisonwas provoked as much by Harrison's picketing, as it wasby the cowardly vandalism against his automobile by anunknown person. Such an utterance provoked by lawfulpicketing, however, does not immunize such a statementby an employer from violating Section 8(a)(1) of theAct.Consequently, I find Respondent's threatening state-ment that there will never be a union in his store wasmotivated by Balentine's animus towards the protectivepicketing of Harrison and other store employees, in vio-lation of Section 8(a)(1) of the Act.I also credit Harrison's testimony that Balentine toldher she deserved more money and when the Union isgone she will receive more. I credit her statement be-cause I was persuaded by her demeanor that she was tes-tifying truthfully, and also because her account is consist-ent with all the credited evidence of record of Respond-ent's diligent efforts to undermine the efforts of theUnion. Such a promise by an employer to increase wagesand benefits to an employee in order to have them rejector defect from the Union as their bargaining representa-tive, violates Section 8(a)(1) of the Act. Angelica Corp.,276 NLRB 617, 623 (1985).The record shows that after telling Brooks only 5 outof 19 employees wanted the Union and that Lisa Black-aby and Karen Roskop had finally realized that theUnion would not be like they thought it would, Balen-tine asked Brooks what did she want. In the context ofthis conversation, I find Balentine's asking Brooks whatdid she want, constituted soliciting a grievance or com-plaint by the Respondent, on an implied promise thatthings would be better if she abandoned her interest andsupport of the Union. Such conduct by the Respondentviolated Section 8(a)(1) of the Act. Cutting, Inc., 255NLRB 534 (1981).M. Respondent Prohibited Talk About the UnionLinda Brooks testified and I was persuaded by her de-meanor that she was testifying truthfully, that StoreManager Gish told her he had received complaints fromfellow workers and customers that she had been treatingthem unfriendly. He told her to keep it (the Union) awayfrom the store•that the little gab sessions the employeeshad been engaged in must cease and not to talk aboutnonstore business.On 26 April, Supervisor Dalton told Kari Steinert shecould no longer talk about the Union to anyone insidethe store or to customers, and if she did, he would issueher a writeup. Gish told Steinert she could not talk to 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcustomers about the Union and if she did, she would bedisciplined and written up. Similarly, Jana Harrison cre-dibly testified that on 28 April, she was told by ManagerGish that she was not to talk about anything relating tothe Union or she would be written up, followed by fur-ther discipline if she continued to do so.ConclusionBecause Respondent (management) ordered Brooks,Harrison, and Steinert not to talk about the Union in thestore, the prohibition made no exception for breaktime,lunchtime, and time before or after work hours, andtherefore it was an unduly broad prohibition rule againsttalking about the Union, in violation of Section 8(a)(1) ofthe Act. Our Way, Inc., 268 NLRB 394 (1983). Addition-ally, because Respondent's rule restricted only conversa-tions about the Union, it is discriminatory and, therefore,also violative of Section 8(a)(1) of the Act. Liberty Nurs-ing Homes, 245 NLRB 1194 (1979).N. Respondent's Interference with Board ProcessesThe record is uncontroverted that Jana Harrison hadgiven an affidavit to the Board in a prior case with theRespondent Under the circumstances in this case, specif-ically on 21 April, Manager Balentine told Harrison hehad read her Board affidavit and knew from previousconversations that she was the one who had said thosethings.Manager Balentine acknowledged in his testimony thathe made the latter statement to Harrison but said he hadnot in fact read her affidavit.ConclusionI find Balentine's technical explanation that he had notin fact read Harrison's affidavit immaterial, since he cre-ated the impression to Harrison that he had access to thecontents of her statement. The Board has long held thatan employer violates Section 8(a)(1) of the Act if it cre-ates such an impression with its employees because suchan impression inhibits employees to provide such state-ments to the Board. North Electric Co., 225 NLRB 1114,1116-1117 (1976).0. Respondent Required Employees to Distribute ItsHandbillThe testimony of checker Kari Steinert is uncontro-vetted that on 19 April, Respondent (Manager Gish) di-rected her to distribute to each customer checking out ather register a copy of Respondent's handbill opposingthe Union, or she would be disciplined for not doing so.ConclusionAlthough the free speech right of an employer to dis-tribute literature in opposition to the Union's position isprotected under Section 8(c) of the Act, this protectiondoes not extend to the employer exercising his manageri-al authority to compel employees, under threat of disci-pline, to distribute the employer's literature in oppositionto the Union.To allow such a mandate by management would stripemployees of the free exercise of their will guaranteedunder Section 7 of the Act and coerce employees to actas agents of the employer. An employer who requires itsemployees to convey the employer's antiunion message,as here, violates Section 8(a)(1) of the Act. R. L. WhiteCo., 262 NLRB 575, 576 (1982). Moreover, such anorder by an employer amounts to such a managerialmandate that it coerces employees to act as an agent ofthe employer, in violation of Section 8(a)(1) of the Act.Pillowtex Corp., 234 NLRB 560 (1978).P. Respondent Prohibited Employees Wearing UnionInsigniaIt is uncontroverted that on 25 April, Manager Gishordered checker Kari Steinert to remove a union stickershe was wearing on her smock because it offended cus-tomers, and if she did not remove it, she would be writ-ten up. On the same day, Manager Gish ordered checkerLinda Brooks to remove a union sticker she was wear-ing, or be disciplined. Also on 25 April, Manager Balen-tine ordered checker Jana Harrison to remove the unionsticker she was wearing or be disciplined.The evidence is also uncontroverted that for 2 monthsemployee Steinert had been wearing a "keep smiling"button when Manager Gish ordered her to remove theunion sticker. He did not order her to remove the "keepsmiling" button. Both Jana Harrison and Linda Brookstestified that they had worn similar buttons in the pastwithout any objections from management. Respondentdid not produce any evidence that customers were of-fended or that work had been interrupted in any way byemployees wearing the union insignia.ConclusionThe Supreme Court has long recognized the right ofemployees to wear union insignia without interference bythe employer. Republic Aviation Corp. v. NLRB, 324 -QS.793 (1945). Moreover, the Board has held that mere con-tact with customers is not such an interference withwork performance or business to justify such a prohibi-tion of wearing union insignia, absent a showing of spe-cial circumstances. Burger King Corp., 265 NLRB 1507,1507-1508 (1982).In the instant case, Respondent did not establish anyspecial circumstances to justify its prohibitions againstunion insignias.Q. Threat of Unspecified ReprisalThe uncontroverted evidence of record shows the fol-lowing:In referring to the union activity of the employees on12 April, Balentine told Linda Brooks to settle down,quit the bickering among themselves, and if they couldnot, he would see that things were settled.As previously found here, Balentine told Jana Harrisonon 21 April that as long as he owned the store therewould be no contract and there would be no Union.On 13 June Balentine told Constanza, Jana Harrison,and Linda Brooks that he had other options to signing acontract, including selling or closing the store. The lawis well settled that such statements constitute unspecificthreats of reprisal against employees' union interest, in CLINTON FOOD 4 LESS613violation of Section 8(a)(1) of the Act. In Roskin Bros.,274 NLRB 413 (1985), the company's agent announcedto employees, "we know what's going on and we'regoing to fix it'R.Informing an Employee She is Disciplined Becauseof Union FriendsAs previously found here, on 28 April, Manager Gishtold checker Steinert she was written up for altering Re-spondent's handbill, and she could blame her unionfriends for doing this to her. Respondent's conduct inthis regard is unlawful because an employer violates Sec-tion 8(a)(1) of the Act if it tells an employee his or herunion activities are the reason for being disciplined.Woody's Truck Stops, 258 NLRB 705, 706-707 (1981).S.Declining Request for Union Representation DuringDisciplinary InterviewOn 23 April employee Randy Carroll was informed hehad to take a lie detector test and he would be terminat-ed if he did not take it. Carroll requested the presence ofa union representative during the test but the examiner,after inquiring of management, informed him that hecould not have representation because the matter did notpertain to the Union. Carroll submitted to the test andwas later fired. His discharge, however, is not an issue inthis proceeding. I find, however, that the examiner,Berkland, who relayed the answer to the inquiry of man-agement, is an agent in fact of Respondent, as well as anagent within the meaning of Section 2(13) of the Act.ConclusionThe courts and the Board have repeatedly held thatthe denial of an employee's request for the presence of aunion representative during an investigatory interviewthat the employee reasonably believes may result in dis-ciplinary action, violates Section 8(a)(1) of the Act.NLRB v. J. Weingarten, 420 U.S. 251 (1975).T.Employer Photographs PicketerThe evidence is uncontroverted that although employ-ee Terry Dozier picketed on the sidewalk in front of Re-spondent's store on 13 June, Store Owner Balentine pho-tographed Dozier.In Waco, Inc., 273 NLRB 746, 747 (1984), the Boardheld that an employer violates Section 8(a)(1) of the Actif it photographs unlawful picketing in the absence ofproper justification. In the instant case, the lawfulness ofthe employees picketing is uncontroverted. Also, therecord fails to show that Respondent offered any evi-dence as justification for photographing picketer Dozier.I therefore conclude and fmd that Respondent's act ofphotographing Dozier while picketing violated Section8(a)(1) of the Act. Waco, Inc., supra.U.Another Complaint Issued Against RespondentDuring Pendency of this DecisionAlthough a decision in the instant proceeding waspending before me, charges of unfair labor practiceswere filed against Respondent on 4 September 1986 bycheckers Linda Brooks and Jana Harrison. Pursuantthereto, the Regional Director issued a complaint inCases 17-CA-13113-1 and 17-CA-13113-2, respectively,on 3 October 1986 alleging in essence as follows:On or about 23 August 1986, Respondent termi-nated the employment of checkers Linda Brooksand Jana Harrison because of their membership inand activities on behalf of the Union, in violation ofSection 8(a)(1) and (3) of the Act, and because theygave testimony during the investigation and hearingin the instant Board preceding, in violation of Sec-tion 8(a)(1) and (4) of the Act.Consequently, on 5 December 1986, the GeneralCounsel moved to reopen the record, and pursuantto Board's Rules and Regulations, consolidate thecomplaints in Cases 17-CA-13113-1 and 17-CA-13113-2 with cases in the instant proceeding. TheGeneral Counsel's motion was granted 10 Decem-ber 1986. However, the issues in Case 17-CA-13113-2, involving Jana Harrison having been set-tled by the parties, was severed from 17-CA-13113-1, and will not be litigated in this proceeding.Brooks' case (17-CA-13113-1) was heard by me inClinton, Missouri, on 17 December 1986.Linda Brooks last testified in this original pro-ceeding on 20 August 1986 and she did not work inRespondent's store that day. While the trial was stillin progress, she did work in Respondent's storefrom 8 a.m. to 4 p.m. on 21 August, from 8 a.m. to5 p.m. on 22 August, and from 8 a.m. to 5 p.m. on23 August, the day the trial in the instant proceed-ing closed. About 15 minutes before the shift endedon 23 August, however, Brooks was called to theoffice where she was called to the office where shewas given a notice by manager Gish which advisedthat her employment was terminated because:1.She received a write up for being rude to acustomer 28 April.2.She was suspended for 2 weeks on 8 Mayfor being rude to a customer.3.One of the same customers testified in thisoriginal proceeding that during the week of thetrial, Brooks was again rude to her.In response to the testimony given by Respondent'switness, Pam Corum, in the original proceeding, LindaBrooks now testifies that she recalled waiting on custom-er Pam Comm on 21 August while this original proceed-ing was in progress. She said at that time that she greet-ed Corum, checked out her groceries, told her the totalof her bill, accepted her money, and told her "Thankyou." Brooks denied throwing Corum's groceries to thebagging stop, or throwing her change down, and saidshe always thanked Comm and had never been rude toher or to any other customer. Pam Corum did not testifyin this reopened session of this proceeding.After Brooks testified concerning the prior testimonyof customers Comm and Mayfield, Respondent did notconfine its examination to matters concerning the testi-mony of Corum and Mayfield, but instead proceeded toquestion Brooks about very remote and somewhat unspe- 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcific events that occurred more than 5 years ago (priorto 1980) regarding Brooks' refusal to cash a check for acustomer. However, Respondent's examination of Brooksin that regard did not establish she was rude to the cus-tomer because after she explained to management whyshe did not cash the check, the explanation was appar-ently accepted because the matter was dropped by man-agement without any reprimand of Brooks.Further probing into very remote matters, Respondentpresented the testimony of Melody Balentine, coownerand wife of Balentine, regarding an incident withBrooks. M. Balentine testified that 6 or 7 years ago, whilereprimanding Brooks about a matter, the nature of whichshe could not recall, Brooks hung up the telephone onher. She told Balentine about it and Brooks acknowl-edged in her testimony, that Balentine told her she wasrude to his wife on the telephone, and he reminded herthat M. Balentine was her boss also, and whenever shetalks to her, Brooks should listen. M. Balentine said shedid not write up Brooks or make a record of the inci-dent. She also noted that she had reprimanded anotheremployee for refusing to debone a chicken for a custom-er, and that employee is still in Respondent's employ.Conclusionki evaluating the credibility of Respondent's witnesses;as well as the merits of its defense (the discharge ofBrooks for cause), I am constrained to consider the fore-going remote incidents involving Brooks' contendedwrongful conduct against the backdrop of other evi-dence o,f her work history performance.In doing this, it is first noted that not only is the checkincident or the telephone incident of Brooks extremelyremote to her more recent (6 years) work performancehistory, but her entire employment history with Re-spondent tends to contradict and attribute little or no sig-nificance to them. No record was made of either incidentand neither resulted in issuance of a writeup of Brooks.Further reducing the significance placed on theseremote incidents by Respondent is the longstandingtenure (11 years) of Brooks and the significant responsi-bilities with which Respondent entrusted her (to makechange for checkers, access to company computers andto take and bring money from the bank). The uncontro-verted evidence also shows that Brooks was head check-er and helped to write and enforce some of the courtesypolicies, one of which she is charged with having violat-ed. During 11 years in Respondent's employ, she hasseldom been absent, arrives at work 10 or 15 minutesbefore time and, at Balentine's request, accompanied himat a Rotary Club meeting in late 1984, at which memberswere to bring a female employee for recognition. Addi-tionally, Respondent awarded Brooks a bonus of $100 inDecember 1983, a bonus of $750 in June 1984, and hasgiven her a trip for two for lodging at the Four Seasons,plus $100 spending money. Notably, she was also theleading union adherent.I therefore conclude and find on the foregoing back-ground evidence, that Respondent has not seriouslywarned or reprimanded Brooks for rude conduct anytime before the conduct for which she was disciplined inApril 1986.This brings us to the question whether Brooks commit-ted another infraction of store policy for which she hadbeen previously disciplined in April. The only evidenceon which this determination can be made is the testimo-ny of customer Pam Corum that Brooks was rude to herin August, and Brooks' denial on direct and cross-exami-nation that she was rude to Corum. In the original pro-ceeding Brooks denied she was discourteous to any cus-tomer. It is true, as Respondent argues, that Brooks wasnot called back to the stand to rebut the testimony ofMayfield and Corum. However, it is noted that Mayfieldtestified that after she reported Brooks to management,Brooks has always been courteous to her. It was onlycustomer Corum who testified Brooks had been rude toher in August.Because Brooks had previously testified that she hadnot been discourteous to any customers, including cus-tomer Corum, perhaps the General Counsel did notdeem it profitable to have Brooks resume the stand toagain deny that she was not rude to any customers, theconflict in testimony having raised a question of credibil-ity. However, be that as it may, I do not credit the testi-mony of customer Corum that Brooks was rude to her inAugust or any time after she had been disciplined by Re-spondent. First, as I indicated in section III,K, the penul-timate paragraph of this decision, I was not fully per-suaded by the demeanor of Pam Corum that she wastelling the full truth. This is so because I received theimpression that Corum was a bit partial towards Re-spondent and was exaggerating in her testimony. She didnot testify in this extended session of this proceeding. Ihad misgivings about the credibility of Corum's testimo-ny then and now for additional reasons.Brooks has been employed by Respondent 11 years.Although she was reprimanded in April and disciplined 8May for being rude to customers Corum and Mayfield,she returned to work. Her return to work at least sug-gests that she either wanted or badly needed her job.Having been disciplined (suspended 2 weeks) for havingbeen discourteous to customers, I do not believe Brookswould have returned to work and engaged in discourte-ous conduct with the same customer (Corum) who re-ported her to management, and for which report she wasdisciplined. A person with meager intelligence would nothave indulged in such repetition and I was persuaded bythe demeanor of Brooks that she was testifying truthful-ly; that she is intelligent and also appeared too much inneed of her job to have been discourteous to any of Re-spondent's customers, not to mention customer Comm.Moreover, I also discredit Corm's testimony becausewhen asked had she informed Respondent that Brookshad been rude to her in August, she said, "No." Re-spondent therefore first learned of Corum's assertion thatBrooks was rude to her in August when Corum testifiedin the original session of this proceeding in August. IfBrooks had in fact been rude to Corum again in August,it appears logical and realistic that Corum would havereported such fact to Respondent. CLINTON FOOD 4 LESS615Finally, I also credit Brooks' denial that she was rudeto Corum because I must consider the credited recordevidence as a whole. In doing so, I cannot ignore theunion animus, the pervasive unfair labor practices com-mitted by Respondent, as well as the diligence of man-agement to undermine the efforts of, and rid itself of theUnion. Such evidence is more than ample to infer thatRespondent's discharge of Brooks was discriminatorilymotivated by her membership in, and her leadership onbehalf of the Union, in violation of Section 8(a)(1) and(3) of the Act; and also because she gave testimony inthe investigation and hearing of this proceeding, in viola-tion of Section 8(a)(1) and (4) of the Act.I have found pervasive unfair labor practices commit-ted by the Respondent in this case. The credited recordevidence seems to imply on the one hand, that UnionRepresentative Mike Constanza was a zealous union rep-resentative who sometimes resorted to uncomplimentarytactics (misrepresenting himself as Respondent's counsel)to win over employees. He also might have made himselfpersonally disliked by the Respondent. On the otherhand, having observed the owners of Respondent, theBalentine's, testify, I perceived them as a fme, typicallyAmerican young couple operating a grocery business tothe best of their ability. The evidence indicates they didnot want their business unionized or did not want to dealwith Constanza, the union representative of their em-ployees. Their efforts to prevent unionization or to avoiddealing personally with Constanza resulted in substantialviolations of the Act, perhaps due more to their lack ofknowledge of the law than to any intended violation. Buta violation of the Act need not be motivated by anintent, and any violation of the Act, irrespective ofintent, calls for remedies prescribed by the Board and thecourts.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it be or-dered to cease and desist therefrom and that it take cer-tain affirmative action necessary to effectuate the policiesof the Act.Having found that Respondent failed and refused tobargain in good faith in several respects with the Union,Respondent has violated Section 8(a)(1) and (5) of theAct; that having interfered with, coerced, and restrainedemployees in the exercise of their protected Section 7rights in several respects, Respondent has violated Sec-tion 8(a)(1) of the Act; that having discriminated againstthe hire, tenure, or terms and conditions of employmentof its employees by assigning them different duties or dis-charging them, Respondent has violated Section 8(a)(1)and (3) of the Act; that Respondent, having discriminat-ed against the hire, tenure, or working conditions of em-ployees because they gave a statement or testimonybefore the Board, has violated Section 8(a)(1) and (4) ofthe Act; and the recommended Order will provide thatRespondent cease land desist from engaging in such un-lawful conduct; that it be ordered to recognize and, onrequest, bargain in good faith with United Food andCommercial Workers Local No. 576, AFL-CIO andCLC, as the exclusive collective-bargaining representa-tive of its employees in the appropriate bargaining unit;and that it make Linda Brooks whole for any loss ofearnings she may have suffered within the meaning andin accord with the Board's decision in F. W. WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977),6 except as specifically modified bythe wording of such recommended Order.On the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1. By the following acts and conduct the Respondenthas violated Section 8(a)(1) and (5) of the Act:(a) Since about 24 October 1985 Respondent has failedto timely submit a contract proposal to the Union.(b) Refusal to meet and bargain with the Union at rea-sonable times and places.(c) Bargained with a fixed mind or position not toreach an agreement with the Union.(d) Since 24 October 1985 failed and refused to furnishthe Union requested information.(e) About 9 April 1986 canceled a negotiation meetingscheduled for 11 April 1986 and withdrew recognition ofthe Union as the exclusive collective-bargaining repre-sentative of the unit.(f) By overall acts and conduct, failed and refused tobargain in good faith with the Union, as the exclusivecollective-bargaining representative of its unit employees.- 2. On various dates between 12 and 28 April 1986, Re-spondent has engaged in the following acts and conductin violation of Section 8(a)(1) of the Act.(a)Interrogated its employees concerning their unionmembership, activities, and sympathies.(b)Informed employees that Respondent would notbargain with the Union as their collective-bargaining rep-resentative.(c)Promised employees increased wages or benefits ifthey rejected the Union as their bargaining representa-tive.(d)Solicited employees' complaints and grievances andpromised them increased benefits and better workingconditions if they rejected the Union.(e)Prohibited employees from talking about the Unionat any time while in its store and threatened them withdiscipline if they did so.(1) Informed an employee that it had read the affidavitthat she had given to the Board.(g) Instructed employees to give or insert Respond-ent's antiunion handbills in customers' grocery sacks asthey checked out customers, and threatened them withdiscipline if they refused to do so.(h) Prohibited employees from displaying union insig-nia while in Respondent's store, and threatened to disci-pline them if they did so.(i) Threatened employees with unspecified reprisals be-cause they formed, joined, or supported the Union.(j) Informed an employee that she was being disci-plined because of her union activities and her union-sup-porting friends.6 See generally Isis Plumbing Co., 138 NLRB 716 (1962). 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(k) Informed employees and their union representativethat they could picket on the sidewalks in front of itsstore, and caused warrants to issue for their arrests whenthey did so picket.(1) Initiated, assisted, supported, solicited, and submit-ted a disaffection petition of its unit employees.(m) Refused an employee's request for union represen-tation during an interview in which the employee hadreason to believe would lead to his discharge.3. Respondent has discriminated against its employeesin violation of Section 8(a)(1) and (3) of the Act by itsact and conduct as follows.(a)Since about 25 April 1986, Respondent has alteredthe work duties of employees Linda Brooks, Kari Stein-ert, and Jana Harrison.(b)About 28 April 1986, Respondent issued a discipli-nary write-up to employee Kari Steinert.(c)On 23 August 1986, and continuing to date, Re-spondent has discriminated against employee LindaBrooks, in regard to her hire and tenure, to discourageher membership in and support of the Union.4. Respondent has violated Section 8(a)(1) and (4) ofthe Act by, on 23 August 1986, discriminating againstemployee Linda Brooks in regard to her hire and tenure,to discourage employees from giving statements and tes-timony before the Board.5. All the employees described below employed by theRespondent constitute an appropriate unit for purposesof collective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time employees em-ployed by Respondent at Respondent's facility inthe handling or selling of merchandise or perform-ing other services instrumental thereto exceptbakery department employees, meat department em-ployees, office clericals, guards and supervisors asdefined in the Act.6. At all times material, United Food and CommercialWorkers Local No. 576, AFL-CIO and CLC, has beenthe exclusive collective-bargaining representative of theemployees in the above-described appropriate unit withinthe meaning of Section 9(a) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 7ORDERThe Respondent, Co-Jo, Inc. d/b/a Clinton Food 4Less, Clinton, Missouri, its officers, agents, successors,and assigns, shall1. Cease and desist from(a)Interrogating employees concerning their unionmembership, activities, and sympathies.(b)Informing employees it would not bargain with theUnion as their collective-bargaining representative.If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(c)Promising employees increased wages or benefits ifthey reject the Union as their collective-bargaining rep-resentative, soliciting employees' complaints and griev-ances, and promising them increased benefits and betterworking conditions if they reject the Union.(d)Prohibiting employees from talking about theUnion during any time while they are in the store, andthreatening them with discipline if they do so.(e)Informing employees Respondent had read their af-fidavit or statements submitted to the Board.(t) Instructing employees to give or insert antiunionhandbills in customers' grocery sacks as they check out,and threatening them with discipline if they refuse to doSO.(g)Prohibiting employees from displaying union insig-nia while in the store, and threatening to discipline themif they do.(h)Threatening employees with unspecified reprisalsbecause they form, join, or support the Union.(i)Informing employees they are being disciplined be-cause of their union activities or their union-supportingfriends.(j)Informing employees and their union representativethat they cannot picket on the sidewalk in front of Re-spondent's store, and causing warrants to issue for theirarrest if they do.(k)Initiating, assisting, supporting, soliciting, or sub-mitting a disaffection petition on behalf of unit employ-ees.(1) Refusing an employee's request for union represen-tation during an interview the employee has reason tobelieve would lead to his or her discharge.(m)Failing to timely submit contract proposals to theUnion.(n)Refusing to meet and bargain with the Union atreasonable times and places.(o)Bargaining with a fixed mind or position not toreach an agreement with the Union.(p)Failing and refusing to furnish the Union requestedinformation.(q)Failing and refusing to bargain in good faith withthe Union as the exclusive collective-bargaining repre-sentative of unit employees.(r)In any manner interfering with, restraining, or co-ercing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Linda Brooks whole for any loss of earningsor other benefits she has sustained as a result of the dis-crimination against her.(b)Rescind and remove from personnel files and com-pany records the discriminatory writeup issued to KariSteinert, and notify her in writing by mail that this hasbeen done and that the writeup will not be used againsther in any way.(c)Offer Linda Brooks immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earnings CLINTON FOOD 4 LESS617and other benefits suffered as a result of the discrimina-tion against her, in the manner set forth in the remedysection of the decision.(d)On request bargain with United Food and Com-mercial Workers Local No. 576, AFL-CIO and CLC asthe exclusive collective-bargaining representative of theemployees in the above-described appropriate unit con-cerning terms and conditions of employment, and if anunderstanding is reached, embody the understanding in asigned agreement.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at Respondent's store and place of business at1405 East Ohio Street, Clinton, Missouri, copies of theattached notice marked "Appendix."8 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT fail and refuse to bargain in good faithwith the Union by engaging in the following conduct:(a)Fail to timely submit contract proposals.(b)Refuse to meet and bargain at reasonabletimes and places.(c)Bargain with a fixed mind and position not toreach a position with the Union.(d)Refuse to furnish requested information to theUnion.(e)Cancel negotiation sessions and withdraw rec-ognition of the Union.(f)By our overall acts fail and refuse to bargainin good faith with the Union.WE WILL NOT interfere with, coerce, or restrain ouremployees in the exercise of their rights guaranteed bySection 7 of the Act, by:(g)Interrogating our employees about their unionmembership, activities, and sympathies.(h)Telling our employees we will not bargainwith the Union as their collective-bargaining repre-sentative.(i)Promising employees increased wages or bene-fits if they reject the Union as their collective-bar-gaining representative.(j)Soliciting employee complaints and grievancesand promising them improved benefits.(k)Prohibiting employees from talking about theUnion at any time.(1) Telling employees we have read their state-ment or affidavit they have given to the NationalLabor Relations Board.(m)Ordering employees to distribute antiunionhandbills on our behalf, and threatening them withdiscipline if they refuse to do so.(n)Prohibiting employees form wearing theirunion insignia while at work, and threatening themwith discipline if they do.(o)Threatening employees with unspecified re-prisals because they form, join, or support theUnion.(p)Telling employees they are disciplined be-cause of their union activities and their unionfriends.(q)Informing employees they cannot picket onthe sidewalk and causing issuance of warrants fortheir arrest when they picket on the sidewalk.(r)Initiating, assisting, supporting, soliciting, andsubmitting a union disaffection petition on behalf ofunit employees.(s)Refusing employees' request for union repre-sentation at an interview employees have reason tobelieve will result in their discharge.WE WILL NOT discourage employees' membership, orsupport of the Union, or any other labor organization,by:(t)Issuing them a disciplinary writeup.(u)Altering their work duties.(v)Discharging them for supporting the Union.(w)Discharging them for giving a statement oraffidavit to the National Labor Relations Board. 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, re-strain, or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act.WE WILL offer Linda Brooks immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or any other rights or privilegespreviously enjoyed and WE WILL make her whole forany loss of earnings and other benefits resulting from herdischarge, less any net interim earnings, plus interest.WE WILL retract and remove from the personnelrecords of Kari Steinert the disciplinary writeup that weissued to her.WE WILL, on request, bargain with United Food andCommercial Workers Local No. 576, AFL-CIO andCLC as the exclusive collective-bargaining representativeof the employees in the appropriate unit describedbelow:All full-time and regular part-time employees em-ployed by Respondent at Repondent's facility inthe handling or selling of merchandise or perform-ing other services instrumental thereto exceptbakery department employees, meat department em-ployees, office clericals, guards and supervisors asdefmed in the National Labor Relations Act asamended.All our employees are free to become, remain, orrefuse to become or remain, members of United Foodand Commercial Workers Local No. 576, AFL-CIO andCLC or any other labor organization.Co-Jo, INC. D/B/A CLINTON FOOD 4 LessORDER GRANTING CHARGING PARTY'SMOTION TO QUASH AND HAVERETURNED TO IT RECORDS SUBPOENAEDBY RESPONDENT'S COUNSELDuring a bench conference at the commencement ofthe trial in the above-captioned case on 18 August 1986,counsel for the Charging Party Union (Local 576),Jerome F. X. Waterman, informed me that Respondenthad a subpoena served upon the Union at 4:30 p.m.,Friday, 15 August 1986. Specifically, the subpoena wasserved upon Union president, Mike Boyd by Respond-ent's attorney-negotiator, Richard Noble. The subpoena,requested among other things, the personnel file of theUnion's secretary-treasurer, Michael Constanza, includ-ing all written reports, complaints and comments on theconduct of Michael Constanza. President Boyd tried tocontact Union attorney Waterman without success. Mr.Noble told Boyd if he surrendered a copy of the request-ed information to him (Noble), he (Boyd) would nothave to come from Topeka to trial in Clinton, Missouri,on Monday, 18 August 1986, and sit all day as keeper ofthe records. Boyd thereupon gave copies of the subpoe-naed documents to Mr. Noble.Union counsel Waterman did not see the documentsconcerning Constanza until 10:30 a.m. on the morning ofthe trial (8-18-86), when counsel for the Respondentshowed them to him.Mr. Waterman therefore moved to quash the subpoenaand have the documents returned to the Union on theground that the information therein was irrelevant to theissues in this proceeding. Mr. William C. Nulton, counselfor Respondent, objected and argued that the subpoe-naed information was relevant to the issues and impor-tant to Respondent's defense for withdrawing recogni-tion from the Union.Since I had not had an opportunity to examine thecontents of the subpoenaed documents, counsel for therespective parties agreed on the record, to allow me anopportunity to examine them overnight so that I couldrule on the question of relevance on the next morning(8-19-86).Having examined the subpoenaed documents over-night, I ruled the subpoenaed information irrelevant tothe issues in this proceeding because none of the com-plaints or comments on Mr. Constanza's conduct camefrom unit employees of Respondent. All complaints andcomments in the documents came from employees em-ployed by other enterprises in other cities, unrelated tothe Respondent. However, this is not a situation wherethe Union still had its records in its possession and wasopposing surrender of them by moving to quash Re-spondent's subpoena. On the contrary, counsel for Re-spondent had already obtained possession of' the recordspursuant to the subpoena, and was unwilling to returnthem to the Union.Having ruled the substance of the subpoenaed recordsirrelevant to the issues in this proceeding, and not know-ing whether Respondent had copied any of them, I de-ferred ruling on quashing and requiring Respondent toreturn the subject of the subpoena to the Union, pendingboth parties submitting a brief on the question raisedunder these circumstances. Not only did counsel for theparties willingly concede to do so, but without objection,they agreed that I should retain possession of the subpoe-naed documents until I rule on the question.Briefs have been received from counsel for the Re-spondent and counsel for the Union, respectively, withrespect to the Union's motion to quash and order toreturn the subpoenaed records to the Union. Both briefshave been carefully considered by me.In Brinks Inc., 281 NLRB 468 (1986), the Board re-cently addressed the propriety of a hearing officer revok-ing (quashing) a subpoena on the grounds that the sub-ject of the subpoena was irrelevant to the issues at hand.In granting the motion to revoke (quash), the Board ob-served that Section 102.66(2) of the Board's Rules andRegulations provides, in part:The Regional Director or the hearing officer, as thecase may be, shall revoke the subpoena, if, in hisopinion, the evidence whose production is requireddoes not relate to any matter under investigation orin question of the proceedings, or the subpoena doesnot describe with sufficient particularity the evi-dence whose production is required, or if for anyother reason sufficient in law the subpoena is other-wise invalid.The Board stated: CLINTON FOOD 4 LESS619With respect to the last-mentioned grounds for re-voking a subpoena, that is, "any other reason suffi-cient in law," the Federal Rules of Civil Procedureprovide useful guidance although they are not bind-ing on this agency. Specifically, Federal Rules45(d), and [fn. omitted] dealing with subpoenas forthe production of documentary evidence, and Fed-eral Rule 26(1) [fn. omitted] dealing with subpoenasfor the production of documentary evidence, andFederal Rules of Civil Procedure 26(1) [fn. omitted]and (c) [fn. omitted] regarding the scope and limitsof discovery in civil cases in federal courts, shouldbe consulted by Regional Directors and HearingOfficers when rulings on motions to revoke subpoe-nas filed under Section 102.66 of the Board's andRegulations.Rule 45(b) of the Federal Rules of Civil Procedurestates inter alia, that a court may, upon motion, "quashor modify the subpoena if it is unreasonable and oppres-sive," and that• . . for good cause shown . . . may make anyorder which justice requires to protect the party orperson from annoyance, embarrassment, oppression,or undue burden or expense, including one or moreof the following: (1) that the discovery not be had;(2) that the discovery may be had only upon speci-fied terms and conditions . . . (4) that certain mat-ters not be inquired into . . . . (7) that a tradesecret or other confidential research, development,or commercial information not be disclosed or bedisclosed only in a designated way.Although the Board's analysis on procedure was refer-able to Regional Directors and hearing officers, I ampersuaded that the Board would require an administra-tive law judge in an administrative proceeding to followthe same procedure. Thus, having previously found andruled during the trial that the personnel record, includingcorrespondence and comments in reference to MichaelConstanza, is irrelevant, I now grant the ChargmgParty's motion to quash Respondent's subpoena.Respondent's subpoena is also quashed pursuant toRule 45(b) of the Federal Rules of Civil Procedure, be-cause not only did my examination of the subject of thesubpoena reveal that it is irrelevant in this proceeding,but also that it has a high probability of causing MichaelConstanza (the Union) considerable annoyance, embar-rassment, and oppression. Consequently, witness Con-stanza (the Union) should be protected from such discov-ery.Additionally, as counsel for the Charging Party appro-priately noted at 27 C.J.S. Discovery • 87 at 273:A party who, under rule of court, deposits booksfor inspection may withdraw them after a reasona-ble time for inspection and taking copies has ex-pired. The books should be returned to the partyproducing them after they have been inspected, al-though they may be required on the hearing. Thecourt may as a condition for making an order forproduction require an applicant to undertake not tomake public the contents of the documents.It is therefore obvious that the purpose of subpoenaeddocuments is to apprise the court and counsel of its exist-ence and relevance to the issues in the proceeding. Thesubpoena does not confer property ownership of thedocuments or their contents in the party who compelledtheir production by subpoena. In the instant case, thesubpoenaed documents having been reviewed by thecourt and counsel for the respective parties, and havingbeen ruled irrelevant, have served their purpose. Thatpurpose having been served, the subpoenaed records, orany copies made of them, should be returned to theCharging Party. The subject of the subpoena should bereturned to the Charging Party because, I also fmd thatfailure to do so, would cause the Charging Party consid-erable annoyance, embarrassment, and oppression, whentheir contents are totally irrelevant to this proceeding.Accordingly, I am forwarding by certified mail tocounsel for Respondent, all of the documents subpoenaedby the Respondent, and IT IS HEREBY ORDERED, in viewof the foregoing, that Charging Party's motion be, andthe same is, granted; and that Respondent's counsel isspecifically ordered to return to the Charging Partyforthwith, all records produced by it pursuant to the sub-poena, and if any, all copies made of them.